EXHIBIT 10.3

 
 
EXECUTION VERSION








 
 
CREDIT AGREEMENT




Dated as of July 13, 2005


among




THE BRINK'S COMPANY,


CERTAIN OF ITS SUBSIDIARIES


and


ABN AMRO BANK N.V.
 
 
 
 
 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS


ARTICLE I   DEFINITIONS
1
1.01
Defined Terms
1
1.02
Accounting Principles
15
ARTICLE II   LOANS AND OVERDRAFTS
15
2.01
Amounts and Terms of Commitment
15
2.02
Procedure for Incurring Loans
17
2.03
Conversion and Continuation Elections with Respect to Outstanding Loans
17
2.04
Termination or Reduction of the Commitment
18
2.05
Optional Prepayments
18
2.06
Repayment of Principal
18
2.07
Interest and Utilization Fee
19
2.08
Fees
20
2.09
Computation of Fees and Interest
21
2.10
Payments by the Borrowers
21
ARTICLE III   LETTERS OF CREDIT
22
3.01
The Letters of Credit Commitment
22
3.02
Terms of the Letters of Credit
23
3.03
Procedure for Issuance of the Letters of Credit
23
3.04
Drawings and Reimbursements
24
3.05
Reimbursement Obligations Absolute
24
ARTICLE IV   TAXES, YIELD PROTECTION AND ILLEGALITY
25
4.01
Taxes
25
4.02
Illegality
27
4.03
Increased Costs and Reduction of Return; Additional Interest on LIBOR Rate Loans
27
4.04
Funding Losses
28
4.05
Inability to Determine Rates
29
4.06
Certificate of the Bank
29
4.07
Survival
29
ARTICLE V   CONDITIONS PRECEDENT
30
5.01
Conditions to Effectiveness of this Agreement
30
5.02
Conditions to Subsequent Advances and Allocations
31
ARTICLE VI   REPRESENTATIONS AND WARRANTIES
31
6.01
Corporate Existence
31
6.02
Non-Contravention
32
6.03
No Consent
32
6.04
Binding Obligations
32
6.05
Title to Properties
32
6.06
Subsidiaries
32
6.07
Financial Statements
32
6.08
Litigation
33
6.09
Taxes
33
6.10
ERISA
33
6.11
No Default
34
6.12
Federal Reserve Regulations
34
6.13
Investment Company Act
34

 
 
 
(i)

--------------------------------------------------------------------------------

 
 
 
6.14
Environmental Matters
34
6.15
Priority of Debt
35
ARTICLE VII   AFFIRMATIVE COVENANTS
35
7.01
Payment of Taxes
35
7.02
Maintenance of Insurance
35
7.03
Preservation of Corporate Existence
35
7.04
Compliance with Laws, etc.
35
7.05
Compliance with ERISA and the Code
36
7.06
Compliance with Contracts, etc.
36
7.07
Access to Properties
36
7.08
Conduct of Business
36
7.09
Use of Proceeds
36
7.10
Financial Statements
36
7.11
Books and Records
37
7.12
Additional Information
38
7.13
SEC Filings
38
7.14
Change in Debt Rating
38
7.15
Notice of Environmental Matters
38
7.16
Notice of Litigation and Other Matters
38
ARTICLE VIII   NEGATIVE COVENANTS
39
8.01
Financial Covenants
39
8.02
Limitations on Liens
39
8.03
Disposition of Debt and Shares of Restricted Subsidiaries; Issuance of Shares by
Restricted Subsidiaries; Consolidation, Merger or Disposition of Assets
41
8.04
Transaction with Affiliates
42
8.05
Compliance with Regulations
42
8.06
Hedging Agreements
42
8.07
ERISA
43
8.08
Limitations on Acquisitions
43
8.09
Sale Leaseback Transactions
43
8.10
Limitations on Investments
44
ARTICLE IX   GUARANTY
45
9.01
Guaranty of Payment
45
9.02
Obligations Unconditional
46
9.03
Modifications
47
9.04
Waiver of Rights
47
9.05
Reinstatement
47
9.06
Remedies
47
9.07
Limitation of Guaranty
48
9.08
Termination of Guaranty Upon Divestiture
48
9.09
Guaranty of Payment
48
ARTICLE X   EVENTS OF DEFAULT
48
10.01
Event of Default
48
10.02
Remedies
50
10.03
Rights Not Exclusive
51

 
 
 
(ii)

--------------------------------------------------------------------------------

 
 
ARTICLE XI   MISCELLANEOUS
51
11.01
Amendments and Waivers
51
11.02
Notices
51
11.03
No Waiver; Cumulative Remedies
52
11.04
Costs and Expenses
52
11.05
Indemnities
52
11.06
Successors and Assigns
53
11.07
Assignments
53
11.08
Confidentiality
54
11.09
Counterparts
54
11.10
Severability
54
11.11
Governing Law and Jurisdiction
54
11.12
Waiver of Jury Trial
55
11.13
Entire Agreement
55
11.14
USA Patriot Act
55
11.15
Termination of Commitments under 2002 Facility
56

 
 
 
 
 


 
(iii)

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT


This CREDIT AGREEMENT is entered into as of July 13, 2005 among (i) THE BRINK'S
COMPANY, a Virginia corporation, (the "Parent"), (ii) BAX GLOBAL INC., a
Delaware corporation ("BAX"), (iii) BRINK'S, INCORPORATED, a Delaware
corporation ("Brink's") (BAX, Brink's and the Parent being sometimes hereinafter
referred to as "Borrowers" and "Guarantors"), and (iv) ABN AMRO BANK N.V. (the
"Bank").


WHEREAS, the parties enter into this Agreement to set forth the terms and
conditions upon which the Bank will extend to the Borrowers a $55,000,000
revolving credit facility for a five-year period ( the "Facility"), in part to
refinance facilities currently extended by the Bank;


WHEREAS, upon the written request of the Parent and upon written advice from the
Bank to the Parent agreeing thereto, any portion of the then unused Commitment
may be allocated for use by any Subsidiary of BAX listed on Schedule A-1 hereto
or by any Subsidiary of Brink's listed on Schedule A-2 hereto, as the same may
be supplemented and amended from time to time with the written consent of the
Bank, at a branch or Affiliate (as hereinafter defined) of the Bank, provided,
that at all times the guaranties of the Guarantors under Article IX shall apply
to all such extensions of credit by all such branches and Affiliates of the
Bank;


WHEREAS, pursuant to a Credit Agreement, dated as of December 20, 2002, as
renewed and amended from time to time thereafter, the Bank has extended a
revolving credit facility (the "2002 Facility") to BAX, Brink's and certain of
the BAX Covered Subsidiaries and Brink's Covered Subsidiaries (as both terms are
defined therein), which facility is being replaced with the Facility provided
hereunder; and


WHEREAS, the Facility provided hereunder shall be available immediately and the
2002 Facility shall be terminated, provided the conditions precedent set forth
below have been satisfied;


NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto hereby agree as follows:


ARTICLE I
DEFINITIONS


1.01  Defined Terms.  In addition to the terms defined in the recitals to this
Agreement, the following terms have the following meanings:


"Advances" has the meaning assigned thereto in Section 2.01.


"Affiliate" means, with respect to any Person, any other Person (other than a
Subsidiary) which directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such first
Person or any of its Subsidiaries.  The term "control" means the possession,
directly or indirectly, of any

 
 

--------------------------------------------------------------------------------

 

power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.


"Agreement" means this Credit Agreement, as it may be amended, supplemented or
modified from time to time hereafter.


"Applicable LT Rating" means as to each of Moody's and S&P, its rating of the
Parent's senior, unsecured, long-term, non-credit-enhanced debt for borrowed
money (or of the unsecured long-term debt of any other Person, the rating of
which by Moody's and S&P is based upon a senior unsecured, non-credit-enhanced
guarantee by the Parent).
 
"Applicable Percentage" means, for purposes of calculating (a) the interest rate
available to the LIBOR Rate Loans; (b) the interest rate applicable to Base Rate
Loans; (c) the facility fee; and (d) letter of credit fees, the applicable
percentage set forth below opposite the Applicable LT Rating:
 
Pricing
Level
Applicable
LT Rating
LIBOR Rate
Loans/
Financial
LC Fee
Base
Rate
Loans
Utilization
Fee with
Utilization
 >50%
Facility
Fee
Performance
LC Fee
I.
A-/A3
or above
0.300%
0.00%
0.125%
0.100%
0.150%
II.
BBB+/Baa1
0.500%
0.00%
0.125%
0.125%
0.250%
III.
BBB/Baa2
0.600%
0.00%
0.125%
0.150%
0.300%
IV.
BBB-/Baa3
0.800%
0.00%
0.125%
0.200%
0.400%
V.
BB+/Ba1
or below
1.000%
0.00%
0.125%
0.250%
0.500%

 
For purposes of the foregoing, (i) if the Applicable LT Ratings established by
Moody's and S&P are different but correspond to consecutive Pricing Levels, then
the pricing will be based on the higher Applicable LT Rating (e.g., if Moody's
Applicable LT Rating corresponds to Level I and S&P's Applicable LT Rating
corresponds to Level II, then the pricing will be based on Level I), and (ii) if
the Applicable LT Ratings established by Moody's and S&P's are more than one
Pricing Level apart, then the pricing will be based on the rating which is one
level higher than the lower rating (e.g., if Moody's and S&P's Applicable LT
Ratings corresponds to pricing Level I an IV, respectively, then the pricing
will be based on pricing Level III.  The Applicable Percentage shall be adjusted
on the date five (5) Business Days after the date of any change in the
Applicable LT Ratings (each such adjustment rate a "Rate Determination
Date").  Each Applicable Percentage shall be effective from a Rate Determination
Date until the next such Rate Determination Date.  Adjustments in the Applicable
Percentages shall be effective as to existing Loans and Letters of Credit as
well as any new Loans or Letters of Credit made or issued thereafter.


"Approved Currencies" means Dollars and other currencies as are available to a
Borrower for Loans and Letters of Credit or a Covered Subsidiary for credit
extensions by a branch or Affiliate of the Bank and which are freely
transferable and convertible into Dollars.

 
2

--------------------------------------------------------------------------------

 



"Assignee" has the meaning assigned thereto in Section 11.07.


"Bankruptcy Code" means Title 11 of the United States Code,
entitled  "Bankruptcy", as now or hereinafter in effect and any successor
thereto.


"Base Rate" means the higher of:


(a)  the rate of interest publicly announced from time to time by the Bank as
its "reference rate" or its "prime rate" (which publicly announced rate is a
rate set by the Bank based upon various factors including the Bank's costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate); and


(b)  one-half percent per annum above the latest Federal Funds Rate.


Any change in the reference rate or prime rate announced by the Bank shall take
effect at the opening of business on the day specified in the public
announcement of such change.


"Base Rate Loan" means a Loan that bears interest based on the Base Rate.


"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City and Chicago are authorized or required by law
to close except in the case of LIBOR Rate Loans, "Business Day" means any day
other than a Saturday, Sunday or other day on which commercial banks in New
York, Chicago and London, England are authorized or required by law to close.


"Capital Adequacy Regulation" means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.


"Capital Lease" means any lease of property which should be capitalized on the
lessee's balance sheet in accordance with GAAP.


"Capital Lease Obligation" means the amount of liability that is capitalized in
respect of any Capital Lease in accordance with GAAP.


"Code" means the Internal Revenue Code of 1986, as amended.


"Commercial Letter of Credit" means a documentary letter of credit which is
drawable upon presentation of documents evidencing the sale or shipment of goods

 
3

--------------------------------------------------------------------------------

 

purchased by a Borrower or any Covered Subsidiary in the ordinary course of its
business.


"Commitment" means the commitment of the Bank under this Agreement to make
Advances under the Facility in an aggregate principal amount not to exceed
$55,000,000, at any time outstanding as such amount may be reduced from time to
time pursuant to the terms of this Agreement.


"Consolidated Debt" means the Debt of the Parent and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP after
giving appropriate effect to any outside minority interests in Restricted
Subsidiaries.
 
"Consolidated EBITDA" means, for the Parent and its Restricted Subsidiaries for
any period, an amount equal to the sum of (a) Consolidated Net Income for such
period plus (b) to the extent deducted in determining Consolidated Net Income
for such period, (i) Consolidated Interest Expense, (ii) income tax expense,
(iii) depreciation, depletion and amortization, and (iv) all other non-cash
charges, determined on a consolidated basis in accordance with GAAP after giving
appropriate effect to any outside minority interests in the Restricted
Subsidiaries.
 
"Consolidated Interest Expense" means, for any period, as applied to the Parent
and its Restricted Subsidiaries, all interest expense (whether paid or accrued)
and capitalized interest, including without limitation (a) the amortization of
debt discount and premium, (b) the interest component under Capital Leases, and
(c) the implied interest component, discount or other similar fees or charges in
connection with any asset securitization program in each case determined on a
consolidated basis in accordance with GAAP after giving appropriate effect to
any outside minority interests in the Restricted Subsidiaries.
 
"Consolidated Lease Rentals" means Lease Rentals of the Parent and its
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP after giving appropriate effect to any outside minority interests in the
Restricted Subsidiaries.
 
"Consolidated Net Income" means, for any period, the net income, after taxes, of
the Parent and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP after giving appropriate effect to
any outside minority interests in the Restricted Subsidiaries, but excluding, to
the extent reflected in determining such net income, (a) any extraordinary gains
and losses for such period, (b) any non-cash impairment, valuation allowance,
write-down or write-off in the book value of any assets and (c) any non-cash
loss in connection with the disposition of any assets.
 
"Consolidated Net Worth" means, as of any date, as applied to the Parent and its
Restricted Subsidiaries, shareholders' equity or net worth as determined and
computed on a consolidated basis in accordance with GAAP after giving
appropriate effect to any
 

 
4

--------------------------------------------------------------------------------

 
 
outside minority interests in the Restricted Subsidiaries, provided that in
determining "Consolidated Net Worth" there shall be (a) included any issuance of
preferred stock by the Parent and (b) excluded (i) any extraordinary gains and
losses, (ii) any non-cash impairment, valuation allowance, write-down or
write-off in the book value of any assets (including any reduction in
shareholders' equity in connection with a reduction in the value of a prepaid
Pension Plan or Foreign Pension Plan) and (iii) any non-cash loss in connection
with the disposition of any assets, provided further, that the items referred to
in clauses (i), (ii) and (iii), shall be excluded only to the extent that such
items are recorded following the date hereof.
 
"Consolidated Total Assets" means, as of any date, the assets and properties of
the Parent and its Restricted Subsidiaries, determined on a consolidated basis
in accordance with GAAP after giving appropriate effect to any outside minority
interests in the Restricted Subsidiaries.
 
"Contaminant" shall mean any waste, hazardous material, hazardous substance,
toxic substance, hazardous waste, special waste, petroleum or petroleum-derived
substance or waste, including any such pollutant, material, substance or waste
regulated under any Environmental Law.


"Covered Subsidiaries" means the Subsidiaries of BAX and Brink's listed on
Schedule B-1 of this Agreement, together with any other Subsidiaries of BAX and
Brink's that are designated as such from time to time after the Effective Date
with the prior written consent of the Bank in accordance with Section
2.01(b)(ii).


"Credit Parties" means the Borrowers and the Guarantors.


"Debt" of any Person means at any date, without duplication, the sum of the
following determined and calculated in accordance with GAAP: (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person issued or
assumed as the deferred purchase price of property or services purchased by such
Person (other than trade debt incurred in the ordinary course of business and
due within six months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, (c) all Debt of others secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, provided that for purposes hereof
the amount of such Debt shall be calculated at the greater of (i) the amount of
such Debt as to which there is recourse to such Person and (ii) the fair market
value of the property which is subject to the Lien, (d) all Support Obligations
of such Person with respect to Debt of others, (e) the principal portion of all
obligations of such Person under Capital Leases, (f) the maximum amount of all
drafts drawn under standby letters of credit issued or bankers' acceptances
facilities created for the account of such Person (to the extend unreimbursed),
and (g) the outstanding attributed principal amount under any asset
securitization program of such Person.  The Debt of any Person shall include the
Debt of any partnership or joint venture in which such Person is a general
partner or a joint

 
5

--------------------------------------------------------------------------------

 

venturer, but only to the extent to which there is recourse to such Person for
payment of such Debt.


"Default" means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied) constitute an
Event of Default.


"Dollar Equivalent" means (a) in relation to an amount denominated in Dollars,
the amount thereof and (b) in relation to an amount denominated in any Approved
Currency other than Dollars, the amount of Dollars that can be purchased with
such Approved Currency at the spot rate of exchange determined by the Bank in
accordance with its customary practices on the date of determination.


"Dollars", "dollars" and "$" each mean lawful money of the United States.


"Effective Date" means the date on which all conditions precedent set forth in
Section 5.01 are satisfied or waived by the Bank.


"Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses, agreements or other governmental restrictions relating to the
environment or to emissions, discharges or releases of pollutants, contaminants,
petroleum products, or toxic or hazardous substances or wastes into the
environment, including ambient air, surface water, groundwater, or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, petroleum
or petroleum products, or toxic or hazardous substances or wastes or the
clean-up or other remediation thereof.


"ERISA" means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended, supplemented or otherwise modified
from time to time.
 
"ERISA Affiliate" means any Person who together with the Parent is treated as a
single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.
 
"Event of Default" means any of the events or circumstances specified in Section
8.01.


"Federal Funds Rate" means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Board (including any such successor,
"H.15(519)") for such day opposite the caption "Federal Funds (Effective)".  If
on any relevant day such rate is not yet published in H.15(519), the rate for
such day will be the rate set forth in the daily statistical release designated
as the Composite 3:30 p.m. Quotations for U.S. Government Securities, or any
successor publication, published by the Federal Reserve Bank of New

 
6

--------------------------------------------------------------------------------

 

York (including any such successor, the "Composite 3:30 p.m. Quotation") for
such day under the caption "Federal Funds Effective Rate".  If on any relevant
day the appropriate rate for such previous day is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean of the rates for the last transaction in overnight Federal
funds arranged prior to 9:00 a.m. (New York time) on that day by each of three
leading brokers of Federal funds transactions in New York City selected by the
Bank.


"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System or any successor thereof.


"Financial Letters of Credit" has the meaning assigned thereto in Section
3.01(a).


"Fiscal Year" means the fiscal year of the Parent ending on December 31 in any
year.


"Foreign Pension Plan" means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Parent or any one or more of its
Subsidiaries primarily for the benefit of employees of the Parent or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
 
"GAAP" means generally accepted accounting principles in the United States, as
recognized by the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board, consistently applied and maintained on a
consistent basis throughout the period indicated, subject to Section 1.02(a).


"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.


"Hedging Agreements" means interest rate protection agreements, foreign currency
exchange agreements, other interest or exchange rate, hedging, cap or collar
arrangements or arrangements designed to protect the Guarantor or any of its
Subsidiaries against fluctuations in the prices of commodities.


"Insolvency Proceeding" means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors or

 
7

--------------------------------------------------------------------------------

 

other, similar arrangement in respect of its creditors generally or any
substantial portion of its creditors; and, in each case, undertaken under United
States federal or State or foreign law, including the Bankruptcy Code.


"Interest Coverage Ratio" means, as of the last day of any fiscal quarter, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each
case for the period of four (4) consecutive fiscal quarters ending as of such
day.


"Interest Payment Date" means (i) the Termination Date , (ii) with respect to
LIBOR Rate Loans, the last day of the Interest Period applicable to each such
Loan, and, if any such Interest Period exceeds three months, interest shall also
be paid on the date which falls three months after the beginning of such
Interest Period, and (iii) with respect to Base Rate Loans, the last Business
Day of each calendar quarter.


"Interest Period" means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed, continued or converted to
a Base Rate Loan, and in each case ending on the date one, two, three or six
months thereafter, as selected by the relevant Borrower in its notice of
borrowing or notice of conversion or continuation, provided that:


(i)  if any Interest Period would otherwise end on a day which is not a Business
Day, that Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would  be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;


(ii)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(iii)  no Interest Period for any Loan  shall extend beyond the Termination
Date.


"Interest Period" has the meaning assigned thereto in Section 4.1.2.
 
"JPM Credit Agreement" means that certain $400,000,000 Credit Agreement, dated
as of October 15, 2004, among the Parent, certain of its subsidiaries, the
lenders party thereto, the Documentation Agent and the Syndication Agents
referred to therein and JPMorganChase Bank, as Administrative Agent, as it may
be amended, supplemented or otherwise modified or replaced from time to time
hereafter.


"Investment" in any Person means (a) the acquisition (whether for cash,
property, services, assumption of indebtedness, securities or otherwise) of
capital stock, bonds, notes, debentures, partnership, joint ventures or other
ownership interests or other securities of such Person, (b) any deposit with, or
advance, loan or other extension of
 

 
8

--------------------------------------------------------------------------------

 

credit to, such Person (other than deposits made in connection with the purchase
of equipment or other assets in the ordinary course of business) or (c) any
other capital contribution to or investment in such Person.
 
"Labor Laws" means any and all federal, state, local and foreign statutes, laws,
regulations, ordinances, rules, judgments and orders relating to employment,
equal employment opportunity, nondiscrimination, immigration, wages, hours,
benefits, collective bargaining, the payment of social security and similar
taxes, occupational safety and health, and plant closing.
 
"L/C Application" has the meaning assigned thereto in Section 3.03(b).


"L/C Related Documents" has the meaning assigned thereto in Section 3.05(a).


"Lease" means a lease, other than a Capital Lease, of real or personal property.


"Lease Rentals" for any period means the sum of the rental and other obligations
to be paid by the lessee under a Lease during the remaining term of such Lease
(excluding any extension or renewal thereof at the option of the lessor or the
lessee unless such option has been exercised), excluding any amount required to
be paid by the lessee (whether or not therein designated as rental or additional
rental) on account of maintenance and repairs, insurance, taxes, assessments,
water rates and similar charges.


"Lending Office" shall mean the particular office of the Bank at which it shall
make, issue and maintain Base Rate Loans, Letters of Credit or LIBOR Rate Loans
for the various Borrowers.  The Bank may have different Lending Offices for
extensions of credit of different types (including Loans that bear interest
according to different formulas) and/or for different Borrowers and may change
such Lending Office or Lending Office at any time or from time to time.


"Letter of Credit" means  any stand-by letter of credit issued by a Lending
Office pursuant to Section 3.03 and may be a Financial Letter of Credit or a
Performance Letter of Credit.


"Letter of Credit Obligations" means, in respect of any Letter of Credit as at
any date of determination, the sum of (a) the maximum aggregate amount which is
then available to be drawn under such Letter of Credit plus (b) the aggregate
amount of all Reimbursement Obligations then outstanding with respect to such
Letter of Credit.


"Leverage Ratio" means, as of the date of any determination with respect to the
Parent, the ratio of (a) the sum of (i) Consolidated Debt as of such date, plus
(ii) the amount by which (A) the aggregate amount, as of the preceding
December 31 (or as of such date if such date is December 31), of Consolidated
Lease Rentals under non-cancelable Leases entered into by the Parent or any of
its Subsidiaries, discounted to such December 31 to present value at 10% and net
of aggregate minimum non-cancelable sublease rentals, determined on a basis
consistent with Note 15 to the Parent's
 

 
9

--------------------------------------------------------------------------------

 

consolidated financial statements at and for the period ended December 31, 2004,
included in the Parent's 2004 annual report to shareholders, exceeds (B)
$400,000,000, to (b) the sum of (i) the amount determined pursuant to clause (a)
plus (ii) Consolidated Net Worth as of such date.
 
"LIBOR Rate" means, for each Interest Period in respect of any LIBOR Rate Loan:


(a)  the rate per annum (carried out to the fifth decimal place) equal to the
rate determined by the relevant Lending Office to be the offered rate that
appears on the page of the Telerate Screen that displays an average British
Bankers Association Interest Settlement Rate (such page currently being page
number 3750) for deposits in dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or


(b)  in the event the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried to the fifth decimal place) equal to the
rate determined by the Bank to be the offered rate on such other page or other
service that displays an average British Bankers Association Interest Settlement
Rate for deposits in dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, or


(c)  in the event the rates referenced in the preceding subsections (a) and (b)
are not available, the rate per annum determined by the Bank as the rate of
interest at which dollar deposits (for delivery on the first day of such
Interest Period) in same day funds in the approximate amount of the applicable
LIBOR Rate Loan and with a term equivalent to such Interest Period would be
offered by the Bank's London Branch to major banks in the offshore dollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period.


"LIBOR Rate Loan" means a Loan that bears interest based on the LIBOR Rate.


"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.

 
10

--------------------------------------------------------------------------------

 

"Loan" means an advance of funds by a Lending Office to a Borrower pursuant to
Section 2.03, and may be a Base Rate Loan or a LIBOR Rate Loan.


"Loan Documents" means this Agreement and all documents delivered to the Bank or
any other Lending Office in connection herewith, including without limitation,
the Notes, any L/C Related Documents, any other documentation executed at the
request of any Lending Office and any documentation executed by any Covered
Subsidiary with or for the benefit of the Bank or any branch or Affiliate of the
Bank in connection with any extensions of credit made pursuant to allocations of
the Commitment contemplated by Section 2.01(b).


"Margin Stock" shall have the meaning given such term in Regulation U
promulgated by the Federal Reserve Board.


"Material Adverse Effect" means a material adverse effect on the financial
condition or results of operations of the Parent and its Restricted Subsidiaries
taken as a whole that would impair the ability of the Credit Parties to perform
their obligations under the Loan Documents or (b) a material adverse effect on
the rights or remedies of the Bank under the Loan Documents.


"Material Domestic Subsidiary" means any Subsidiary of the Parent which (a) is
organized under the laws of the United States, any state thereof or the District
of Columbia and (b) together with its Subsidiaries, (i) owns more than twenty
percent (20%) of Consolidated Total Assets or (ii) accounts for more than twenty
percent (20%) of Consolidated EBITDA.
 
"Multiemployer Plan" shall mean a Multiemployer plan within the meaning of
Section 4001(a) (3) of ERISA to which any Borrower or any ERISA Affiliate is
making, has made, is accruing or has accrued an obligation to make,
contributions within the preceding six years.


"Moody's Rating" means the rating ascribed by Moody's Investors Service, Inc. to
the Guarantor's unsecured, non credit-enhanced long-term debt for borrowed money
(whether senior or subordinated).


"Note" means any promissory note executed by a Borrower in favor of the Bank or
any other Lending Office pursuant to Section 2.01(e).


"Obligations" means all Loans, Letter of Credit Obligations and other
indebtedness, advances, Debts, liabilities, obligations, covenants and duties
owing by a Borrower or Covered Subsidiary to the Bank, any Lending Office or any
other Person required to be paid or indemnified by that Borrower or Covered
Subsidiary under any Loan Document, of any kind or nature, present or future,
whether or not evidenced by any note, guaranty or other instrument, arising
under this Agreement, under any other Loan Document, whether arising under, out
of, or in connection with, any checks, notes, drafts, bills of exchange,
acceptances, orders, instruments of guarantee and indemnity or

 
11

--------------------------------------------------------------------------------

 

other instruments for the payment of money, or in any other manner  and also
including any other document made, delivered or given in connection therewith,
and each other obligation and liability, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, of any
Borrower or Covered Subsidiary to the Bank or any other Lending Office arising
under any Loan Document, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel to the Bank,
including, without limitation, allocated costs of staff counsel) or otherwise,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, indemnification or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired.


"Outstanding Letter of Credit" means a letter of credit listed on Schedule B-2.


"PBGC" shall mean the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.


"Pension Plan" means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA), other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code and is maintained for
the employees of the Parent or any of its ERISA Affiliates.
 
"Performance Letters of Credit" has the meaning assigned thereto in Section
3.01(a).
 
"Person" means an individual, partnership, limited liability company,
corporation, business trust, joint stock company, trust, unincorporated
association, joint venture or Governmental Authority.


"Plan" shall mean a pension plan within the meaning of Section 3 (2) of ERISA
subject to Title IV of ERISA which any Borrower or any ERISA Affiliate maintains
or to which any Borrower or any ERISA Affiliate contributes other than a
Multiemployer Plan.


"Reimbursement Obligation" means in respect of any Letter of Credit at any date
of determination, the aggregate amount of all drawings under such Letter of
Credit honored by the issuing Lending Office and not theretofore reimbursed by
the relevant Borrower or by the Guarantors.


"Reportable Event" shall have the meaning attributed thereto in Section 4043 of
ERISA but shall not include any event for which the 30-30 requirement in Section
4043 of ERISA has been waived under regulations of the PBGC.


"Requirement of Law" means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of a court or an arbitrator or of a
Governmental

 
12

--------------------------------------------------------------------------------

 

Authority, in each case applicable to or binding upon the Person or any of its
property or to which the Person or any of its property is subject.


"Responsible Officer" means the chief executive officer, president, chief
financial officer or treasurer of the Parent, or any other officer having
substantially the same authority and responsibility.


"Restricted Subsidiary" means:
 
(i)           any Subsidiary of the Parent at the date of this Agreement other
than a Subsidiary designated as an Unrestricted Subsidiary in Schedule A-3
 
(ii)           any Material Domestic Subsidiary of the Parent;
 
(iii)           any Subsidiary of the Parent that is a Guarantor;
 
(iv)           any Subsidiary of the Parent that owns, directly or indirectly,
any of the capital stock of any Guarantor; and
 
(v)           any Person that becomes a Subsidiary of the Parent after the date
hereof unless prior to such Person becoming a Subsidiary a Responsible Officer
designates such Subsidiary as an Unrestricted Subsidiary, in accordance with the
following paragraph.
 
A Restricted Subsidiary (other than any Material Domestic Subsidiary, any
Subsidiary that is a Guarantor, or any Subsidiary that owns, directly or
indirectly, any of the capital stock of any Guarantor) may be designated by a
Responsible Officer as an Unrestricted Subsidiary by written notice to the Bank,
but only if (a) the Subsidiary owns no shares, directly or indirectly, of the
Parent or any Restricted Subsidiary and (b) immediately after such designation,
the Leverage Ratio is not greater than 0.60 to 1.00 and the Interest Coverage
Ratio is at least 3.00 to 1.00.  An Unrestricted Subsidiary may be designated by
a Responsible Officer as a Restricted Subsidiary by written notice to the Bank,
but only if immediately after such designation (x) the Parent shall be in
compliance with Section 9.2 and (y) the Leverage Ratio is not greater than 0.60
to 1.00 and the Interest Coverage Ratio is at least 3.00 to 1.00.
 
"Sale and Leaseback Transaction" means the sale by the Parent or a Restricted
Subsidiary to any Person (other than the Borrowers) of any property or asset
and, as part of the same transaction or series of transactions, the leasing as
lessee by the Parent or any Restricted Subsidiary of the same or another
property or asset which it intends to use for substantially the same purpose.
 
"S&P Rating" means the rating ascribed by Standard & Poor's Corporation to the
Guarantor's unsecured, non credit-enhanced long-term debt for borrowed money
(whether senior or subordinated).

 
13

--------------------------------------------------------------------------------

 

"Subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts  of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.  Unless otherwise qualified, references to
"Subsidiary" or "Subsidiaries" herein shall refer to those of the Parent.


"Support Obligation" means, with respect to any person, at any date without
duplication, any Debt of another Person that is guaranteed, directly or
indirectly in any manner, by such Person or endorsed (otherwise than for
collection or deposit in the ordinary course of business) or discounted with
recourse by such Person or any Debt of another Person that has the substantially
equivalent or similar economic effect of being guaranteed by such Person or of
otherwise making such Person contingently liable therefor, through an agreement
or otherwise, including, without limitation, an agreement (i) to purchase, or to
advance or supply funds for the payment or purchase of, such Debt, or (ii) to
make any loan, advance, capital contribution or other investment in such other
Person to assure a minimum equity, asset base, working capital or other balance
sheet condition for any date, or to provide funds for the payment of any
liability, dividend or stock liquidation payment, or otherwise to supply funds
to or in any manner invest in such other Person (unless such investment is
expected to constitute a permitted investment under Section 8.10).


"Taxes" has the meaning assigned thereto in Section 4.01(a).


"Termination Date" has the meaning assigned thereto in Section 2.01.


"United States" and "U.S." each means the United States of America.


"Unrestricted Subsidiary" means any Subsidiary other than a Restricted
Subsidiary.
 
"Utilization" means, at any time, a fraction (expressed as a percentage) the
numerator of which is the sum of (i) the aggregate amount of Letter of Credit
Obligations in respect of all Letters of Credit at such time plus (ii) the
aggregate principal amount of all Loans outstanding at such time plus (iii) the
aggregate amount of the Commitment allocated to Covered Subsidiaries at such
time, and the denominator of which is the Commitment amount at such time
 
"Withholding Taxes" has the meaning assigned thereto in Section 4.01(a).

 
14

--------------------------------------------------------------------------------

 



1.02  Accounting Principles.  Except as otherwise expressly provided herein, all
accounting terms used herein shall be interpreted, and all financial statements
and certificates and reports as to financial matters required to be delivered to
the Bank hereunder shall be prepared, in accordance with GAAP applied on a
consistent basis.  All calculations made for the purposes of determining
compliance with this Agreement shall (except as otherwise expressly provided
herein) be made by application of GAAP applied on a basis consistent with the
most recent annual or quarterly financial statements delivered pursuant to
Section 7.10 consistent with the annual audited financial statements referenced
in Section 6.07); provided, however, if (a) the Parent shall object to
determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP or the rules promulgated with
respect thereto or (b) the Bank shall so object in writing within 60 days after
delivery of such financial statements, then such calculations shall be made on a
basis consistent with the most recent financial statements delivered by the
Parent to the Bank as to which no such objection shall have been made.




ARTICLE II
LOANS AND ALLOCATIONS


2.01  Amounts and Terms of Commitment.  Bank agrees to make available to the
Borrowers, including the Parent, from the Effective Date until the fifth
anniversary of the date hereof or until such earlier date on which the Bank
terminates the Commitment pursuant to Section 8.02(a) or the Parent terminates
the Commitment pursuant to Section 2.05(a)  (the "Termination Date"), committed
funds in an aggregate amount of $55,000,000 at any time outstanding (subject to
reduction pursuant to Section 2.05(a)) on the terms and conditions set forth in
this Agreement, as follows:


(a)  Facility Advances.  The Facility may be drawn upon by the Borrowers for
Loans or Letters of Credit (collectively, "Advances") from the Effective Date
until the Termination Date in an aggregate principal amount not to exceed
$55,000,000 (subject to reduction pursuant to Section 2.05(a)) at any time
outstanding.


(b)  Facility Allocations


(i)           The initial allocations of the Commitment among the Covered
Subsidiaries on Schedule B-1 attached hereto in the amounts set forth
thereon.  The allocation of a portion of the Commitment to a Covered Subsidiary
shall not affect the availability to the Borrowers of any unused and unallocated
portion of the Commitment.


(ii)           As of the Effective Date, those Subsidiaries of BAX and Brink's
listed on Schedule B-1 have been designated by the Parent and accepted by the
Bank as Covered Subsidiaries with such allocations of the unused Commitment as
are specified on such Schedule B-1.  At any time and from time to time after the
Effective Date, the Parent, may by written notice to the Bank request that any
other Subsidiary of BAX or

 
15

--------------------------------------------------------------------------------

 

Brink's (other than Pittston Minerals Group, Inc., Pittston Coal Company and any
of their respective Subsidiaries) be designated as a Covered Subsidiary and/or
that the allocation of the Commitment among the Borrowers and the Covered
Subsidiaries be modified.  Any such request shall state the name and address of,
as applicable, the Covered Subsidiary or the Subsidiary of BAX or Brink's
proposed to be designated as an additional Covered Subsidiary and the country in
which a credit extension is contemplated.  The Bank, after consultation with the
relevant branch or Affiliate, shall notify the Parent as soon as reasonably
practicable whether it accepts such additional designation and/or re-allocation
and shall advise the Parent in writing of the acceptance of such designation
and/or such re-allocation.  Any Subsidiary of BAX or Brink's so accepted by the
Bank as an additional Covered Subsidiary in accordance with the immediately
preceding sentence shall be deemed to be a Covered Subsidiary for all purposes
under this Agreement, including Schedule B-1 effective on the date of such
acceptance.  Upon request of the Parent at any time and from time to time, the
Bank shall furnish revised versions of Schedule A-1, Schedule A-2 and Schedule
B-1, as amended or supplemented, listing all Covered Subsidiaries and specifying
the allocated portion of the unused Commitment applicable to such Covered
Subsidiaries.  The Bank shall not be obligated in any way to accept any such
additional designation of a Covered Subsidiary or any such re-allocation.  The
determination by the Bank of the Dollar Equivalent with respect to any credit
extensions in a currency other than US Dollars shall be conclusive and binding
upon the Parent; the Bank may readjust the Dollar Equivalent periodically as
provided in Section 2.04 (b) and Section 2.06(b)(provided it agrees not to make
any such readjustment unless the Dollar Equivalent of Loans, Letter of Credit
Obligations and allocations exceeds the Commitment by 3% or more and the Bank
agrees to give the Parent prompt written notice of any such readjustment).  The
Bank's relevant branch or Affiliate and the relevant Covered Subsidiary shall be
free to structure each individual credit transaction in accordance with all
relevant law, local custom and practice, including pricing and collateral,
provided the guaranties of the relevant Guarantors under Article IX shall apply
to all such extensions of credit.  Any portions of the Commitment allocated as
hereinabove provided shall be unavailable for use by any of the Borrowers and
for further allocation until such time as the Bank notifies the Parent of
reinstated availability.  The Bank shall be entitled to demand cash collateral
from the relevant Guarantors with respect to the principal of any obligations of
any Covered Subsidiaries (but not with respect to interest, fees and the like
with respect to any such obligations) incurred in respect to credit extensions
contemplated by this Agreement which the Bank reasonably determines may be
outstanding beyond the Termination Date or outstanding after any such Covered
Subsidiary ceases to qualify as a Subsidiary (in the latter case, the providing
of cash collateral shall not be required until 30 days after the Bank so
requests). Cash collateral shall be by means of a deposit of immediately
available funds in an amount equal to the aggregate principal amount of any such
obligations in a non-interest bearing account with the Bank. Any failure to
provide cash collateral in accordance with this Section 2.01(b)(ii) shall, upon
written notice from the Bank to the Parent, be an  Event of Default hereunder.

 
16

--------------------------------------------------------------------------------

 

(c)  Documentation for Loans.  Each Loan may be evidenced by (a) one or more
master promissory notes in form and substance acceptable to the relevant Lending
Office or (b) by loan accounts maintained by such Lending Office. The records
attached as grids to the promissory notes and the loan account and account
records shall be conclusive evidence, absent manifest error, of the amount of
the Loans and the interest and payments thereon.  Any failure to record or any
error in doing so shall not, however, increase, limit or otherwise affect the
obligation hereunder of any Borrower to pay any amount owing with respect to the
Loans.


2.02  Procedure for Incurring Loans.  Each Loan shall be made in Dollars upon
the request of a Borrower to the relevant Lending Office (which request must be
received by such Lending Office not later than 11:00 a.m. (local time), unless
otherwise agreed by such Lending Office, (a) on the requested borrowing date, in
the case of Base Rate Loans, and (b) three Business Days prior to the requested
borrowing date, in the case of LIBOR Rate Loans, specifying (i) the principal
amount of the Loan,  (ii) the requested borrowing date, which shall be a
Business Day; (iii) whether the Loan is to be a Base Rate Loan or a LIBOR Rate
Loan; and (iv) if the requested Loan is a LIBOR Rate Loan, the duration of the
Interest Period applicable to such Loan.  If the notice of borrowing shall fail
to specify the duration of the Interest Period for any LIBOR Rate Loan, such
Interest Period shall be one month.


2.03  Conversion and Continuation Elections with Respect to Outstanding Loans.


(a)  Any Borrower may upon irrevocable written notice to the applicable Lending
Office in accordance with Section 2.03(b):


(i)  elect to convert, on any Business Day, any Base Rate Loan made to such
Borrower into a LIBOR Rate Loan; or


(ii)  elect to convert, on the last day of any Interest Period therefor, any
LIBOR Rate Loan made to such Borrower into a Base Rate Loan; or


(iii)  elect, on the last day of the Interest Period with respect to any LIBOR
Rate Loan made to such Person, to continue such Loan as a LIBOR Rate Loan
denominated in the same currency for an additional Interest Period.


(b)  Any Borrower wishing to convert or continue a Loan as described in Section
2.03(a) shall deliver by fax, a notice of conversion or continuation (which
notice must be received by the applicable Lending Office not later than 11:00
a.m. (local time), unless otherwise agreed by such Lending Office) (i) on the
date of conversion of a LIBOR Rate Loan into a Base Rate Loan, (ii) four
Business Days prior to the date of conversion of a LIBOR Rate Loan; and (iii)
four Business Days prior to the date of continuation of a LIBOR Rate Loan,
specifying:


(A)  the proposed date of conversion or continuation;

 
17

--------------------------------------------------------------------------------

 



(B)  the aggregate amount of Loans to be converted or continued;


(C)  the nature of the proposed conversion or continuation; and


(D)  the duration of any requested Interest Period.  If the notice of conversion
or continuation shall fail to specify the duration of the Interest Period for
any LIBOR Rate Loan, such Interest Period shall be one month.


(c)  During the existence of  a Default or Event of Default, the Bank may demand
that any or all of the then-outstanding LIBOR Rate Loans be converted upon their
expiration into Base Rate Loans.  Such conversion shall continue to be in effect
so long as such Default or Event of Default continues to exist.


2.04  Termination or Reduction of the Commitment.


(a)  The Parent may, upon not less than three Business Days' prior notice to the
Bank (i) terminate the Commitment upon full prepayment of all outstanding
Advances and upon the termination of all allocations theretofore accepted by the
Bank or the providing of cash collateral in all respects satisfactory to the
Bank in order to fully collateralize the obligations of the Guarantors under
Article IX or (ii) permanently reduce the Commitment to an amount not less than
the Dollar Equivalent of the principal amount of all Advances outstanding on the
reduction date and all allocations of Commitment not theretofore terminated.  If
the Commitment is terminated in its entirety under this Section 2.04(a), all
accrued and unpaid facility fees to, but not including, the effective date of
such termination shall be payable on the effective date of such termination
without any premium or penalty.


(b)  For the purpose of ensuring compliance with the maximum amount available
under the Commitment, the Bank shall on each date of a voluntary reduction of
the Commitment under Section 2.04(a) and on the last Business Day of each
calendar quarter, determine the Dollar Equivalent of the principal amount of all
existing allocations and then-outstanding Advances.


2.05  Optional Prepayments.  Subject to Section 4.04, any Borrower may, at any
time or from time to time, upon at least three Business Days' notice to the
applicable Lending Office, prepay Loans made to it in whole or in part.  Such
notice of prepayment shall specify the date and amount of such prepayment and
whether such prepayment is of Base Rate Loans, LIBOR Rate Loans or any
combination thereof.  No such notice shall be revocable by any Borrower after
being given.  Once such notice is given by any Borrower, such Borrower shall
make such prepayment, and the payment amount specified in such notice shall be
due and payable, on the date specified therein, together (only in the case of
prepayments of LIBOR Rate Loans) with accrued interest to each such date on the
amount prepaid and the amounts, if any, required pursuant to Section 4.04.
 
2.06  Repayment of Principal.

 
 
18

--------------------------------------------------------------------------------

 



(a)  Each Borrower shall repay on the Termination Date the principal amount of
the Loans made to it.


(b)  In the event that the Bank determines, based on its computation made in
accordance with Section 2.04(b) or at any other time that the Dollar Equivalent
of the then-outstanding Loans, Letter of Credit Obligations and allocations
exceeds the Commitment, the Bank shall give notice to the Parent of such fact
and of the amount of such excess (provided that the Bank agrees that no such
notice shall be given unless the Dollar Equivalent of the Loans, Letter of
Credit Obligations and allocations exceeds the Commitment by 3% or
more).  Within 30 days after the date on which the Parent receives such notice,
the Borrower shall prepay Loans or collateralize the Letter of Credit
Obligations or allocations with cash (as set forth below), in the aggregate
amount of such excess.  Any such prepayment of LIBOR Rate Loans shall be made
together with interest on the principal amount thereof and any amount required
to be paid in connection therewith pursuant to Section 4.04.  Any prepayments
pursuant to this Section 2.06(b) shall be applied, first, to any Base Rate Loans
then outstanding, second, to LIBOR Rate Loans having Interest Periods ending on
the date of such prepayment, and third, to the extent that the amounts referred
to in clauses "first" and "second" are not sufficient to satisfy the entire
prepayment requirement under this Section 2.06(b) or there are no such Loans
outstanding on the date such prepayment would be required, then the remaining
amount that would be required to be prepaid under this Section 2.06(b) shall be
deposited in a cash collateral account maintained by the Bank, to be held as
security for the Obligations hereunder pursuant to a cash collateral agreement
to be entered into in form and substance reasonably satisfactory to the Bank and
the Borrowers, and to be applied to the prepayment of LIBOR Rate Loans at the
end of the respective Interest Periods therefor and to the payment of
Reimbursement Obligations as the same become due.


2.07  Interest.


(a)  Subject to Sections 2.07(c) and (e), each Loan made by the Bank shall bear
interest on the outstanding principal amount thereof from the date when made
until it becomes due at a rate per annum equal to the LIBOR Rate plus the
Applicable Percentage for the LIBOR Rate Loans or the Base Rate Loans per annum.


(b)  Interest on each Loan shall be payable in arrears on each Interest Payment
Date.  Interest shall also be payable on the date of any prepayment of LIBOR
Rate Loans pursuant to Section 2.05 for the portion of such Loans so prepaid and
upon payment (including prepayment) in full of LIBOR Rate Loans; provided,
however, that interest payable pursuant to Section 2.07(c) shall be payable on
demand.


(c)  While there shall be any default hereunder in the payment of principal,
interest, fees or any other amount owing hereunder or after acceleration, each
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent

 
19

--------------------------------------------------------------------------------

 

permitted by law) on the principal amount of all Obligations of such Person that
are due and unpaid, at a rate per annum determined by adding 2% per annum to the
interest rate then in effect for the applicable type of Loan and in the case of
Obligations other than Loans, at a rate per annum equal to the Base Rate  plus
2%; provided, however, that, on and after the expiration of any Interest Period
applicable to any LIBOR Rate Loan outstanding on the date of occurrence of such
Event of Default or acceleration, the principal amount of such Loan shall,
during the continuation of such Event of Default or after acceleration, bear
interest at a rate per annum equal to the Base Rate  plus 2%.


(d)  Anything herein to the contrary notwithstanding, the obligations of the
Borrowers hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the relevant Lending Office would be contrary to the provisions of
any applicable law limiting the highest rate of interest which may be lawfully
contracted for, charged or received by the relevant Lending Office, and in such
event the Borrowers shall pay the relevant Lending Office interest at the
highest rate permitted by applicable law.


(e)  In the case of all Loans, on each day that Utilization is greater than 50%,
the otherwise applicable interest rate shall be increased by the Applicable
Percentage for utilization fee.


2.08  Fees.


(a)  Facility Fee.  The Parent shall pay to the Bank a facility fee in Dollars
computed at a rate per annum equal to the Applicable Percentage on the average
amount of the Commitment (whether used or unused, allocated or unallocated),
computed on a quarterly basis in arrears on the last day of each calendar
quarter.  Such facility fees shall accrue from the Effective Date to the
Termination Date and shall be due and payable quarterly in arrears on the fifth
Business Day following receipt of an invoice from the Bank, with the final
payment to be made on the Termination Date.  The facility fee shall accrue at
all times after the Effective Date, including at any time during which one or
more conditions in Article V are not met.


(b)  Letter of Credit Fees.


(i)  Subject to Section 2.08(e), each Borrower shall pay to the Bank a letter of
credit fee equal to (A) in the case of a Performance Letter of Credit issued by
the Bank for the account of such Borrower, an amount equal to the Applicable
Percentage per annum on the amount from time to time available to be drawn under
such Performance Letter of Credit, and (B) in the case of a Financial Letter of
Credit issued by the Bank for the account of such Borrower, equal to the
Applicable Percentage per annum on the amount from time to time available to be
drawn under such Financial Letter of Credit.  Such fee shall accrue on such
amount from the date of issuance of each Letter of Credit (with such issuance
date being deemed to be the Effective Date in the case of the Outstanding
Letters of

 
20

--------------------------------------------------------------------------------

 

Credit that are to be continued hereunder as Performance Letters of Credit or
Financial Letters of Credit) until its expiration date, taking into account any
extensions of the expiration date beyond the initial expiration date.  Such fee
shall be payable quarterly in arrears on the last day of each calendar quarter
and on the date each Letter of Credit expires or is fully drawn.


(ii)  In addition to the letter of credit fees due the Bank hereunder, each
Borrower shall pay to any  Lending Office issuing a Letter of Credit any
standard amendment, negotiation or other fees  as such Lending Office may
request at the time such Letter of Credit is issued or amended.


(c)  Arrangement Fee.  The Borrowers shall pay to the Bank an arrangement fee in
the amount of $100,000 on the Effective Date.


(d)  Administrative Fee. In the event the Bank permits Obligations of any of the
Guarantors to be cash collateralized as contemplated in Section 2.01(b) or to
permit any Letter of Credit to expire after the Termination Date as contemplated
in Section 3.02(b), the Bank may in its discretion notify the Parent in writing
that it elects to collect an administrative fee of up to $5000 for each such
collateralized Obligation and each extension of a Letter of Credit beyond the
Termination Date. All such administrative fees shall be payable upon demand and
prior to the Bank's acceptance of cash collateral or any such extension.


(e)  Utilization Fee. In the case of all Letters of Credit, on each day that
Utilization is greater than 50%, the otherwise applicable fee payable under
Section 2.08(b)(i) shall be increased by the Applicable Percentage for
utilization fee.


2.09  Computation of Fees and Interest.


(a)  All computations of interest payable in respect of Base Rate Loans at all
times as the Base Rate is determined by the Bank's "reference" or "prime" rate
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest under this
Agreement shall be made on the basis of a 360-day year and actual days
elapsed.  Interest and fees shall accrue during each period during which
interest or such fees are computed from and including the first day thereof to
but excluding the last day thereof.


(b)  Each determination of an interest rate by the Bank pursuant to any
provision of this Agreement shall be conclusive and binding on the Borrowers in
the absence of manifest error.


2.10  Payments by the Borrowers.
 
(a)  All payments (including prepayments) to be made by any Borrower on account
of Obligations shall be made without set-off or counterclaim and shall, except
as

 
 
21

--------------------------------------------------------------------------------

 

otherwise expressly provided herein, be made to the relevant Lending Office, in
the currency in which the relevant type of Obligation was denominated and in
immediately available funds, no later than 12:00 noon (local time) unless
otherwise agreed, on the date specified herein.  Any payment which is received
by a Lending Office later than 12:00 noon (local time) shall be deemed to have
been received on the immediately succeeding Business Day and any applicable
interest or fee shall continue to accrue.


(b)  Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be, subject to the provisions
set forth in the definition of "Interest Period" herein.


ARTICLE III
LETTERS OF CREDIT


3.01  The Letters of Credit Commitment.


(a)  Letters of Credit denominated in Dollars or any other Approved Currency may
be issued under the Commitment for the following purposes: (i) "Financial
Letters of Credit" may be issued to any Person other than an Affiliate to secure
the payment by any Person of its financial obligations, or to provide counter or
"back-up" guarantees in support of bank guarantees, Letters of Credit or other
credit facilities afforded to a Borrower, or to support local currency
borrowings outside the United States, and (ii) "Performance Letters of Credit"
may be issued to secure the performance by any Person of its obligations, or to
guaranty or otherwise secure any Person's obligations relating to a bid, advance
payment or security deposit, retention release, custom and duty deferment
guaranty or bond, warranty or performance bond or other guaranty and shall
include Commercial Letters of Credit.


(b)  The Letter of Credit Obligations set forth on Schedule B-2 hereto are
outstanding under the 2002 Facility. All such Letter of Credit Obligations shall
be deemed outstanding hereunder upon the Effective Date. With respect to any
such Letter of Credit Obligations that are not Letter of Credit Obligations of a
Borrower hereunder, they shall, upon the effectiveness of this Agreement, become
joint and several obligations of BAX or Brink's, as the case may be, upon the
terms and conditions hereof and as particularly set forth on Schedule B-2;
provided that (i) BAX shall only be jointly and severally liable for such Letter
of Credit Obligations owing by the Covered Subsidiaries of BAX set opposite its
name on Schedule B-2, (ii) Brink's shall only be jointly and severally liable
for such Letter of Credit Obligations owing by the Covered Subsidiaries of
Brink's set opposite its name on Schedule B-2, (iii) Brink's shall not be
jointly and severally liable for such Letter of Credit Obligations owing by any
Covered Subsidiary of BAX set opposite BAX's name on Schedule B-2 and (iv) BAX
shall not be jointly and severally liable for such Letter of Credit Obligations
owing by any Covered Subsidiary of Brink's set opposite Brink's name on Schedule
B-2 and (v) notwithstanding the preceding

 
22

--------------------------------------------------------------------------------

 

clauses (i) through (iv),  (a) if any Covered Subsidiary of Brink's becomes a
Subsidiary of BAX, BAX shall become, and Brink’s shall cease to be, jointly and
severally liable for such Letter of Credit Obligations owing by such Covered
Subsidiary and (b) if any Covered Subsidiary of BAX becomes a Subsidiary of
Brink’s, Brink’s shall become, and BAX shall cease to be, jointly and severally
liable for such Letter of Credit Obligations owing by such Covered Subsidiary.


3.02  Terms of the Letters of Credit.


(a)  Performance Letters of Credit issued after the Effective Date shall not
have a term exceeding one year.


(b)  No Letter of Credit may expire (including all rights of renewal) later than
the Termination Date,  provided, however, that the Bank in its discretion may
elect to,  issue Letters of Credit that expire after the Termination Date, upon
terms and conditions acceptable to the Bank, including without limitation, cash
collateral provisions, it being understood and agreed that this Agreement shall
remain in full force and effect with respect to all such Letters of Credit until
they have expired and all related Letter of Credit Obligations have been paid in
full.  Without limiting the generality of the foregoing, the applicable Borrower
will cash collateralize each Letter of Credit that remains outstanding and
undrawn as of the Termination Date by deposit of immediately available funds in
an amount equal to the undrawn amount of such Letter of Credit in a
non-interest-bearing account maintained with the Bank; provided, however, that
subject to the proviso in Section 8.02, the obligation to so cash collateralize
any Letter of Credit having a stated expiry date occurring after the Termination
Date shall arise only upon the Bank's request to the applicable Borrower.  If
any Letter of Credit that is to be cash collateralized is denominated in an
Approved Currency other than Dollars, the amount so deposited shall, if
requested by the Bank, be the Dollar Equivalent of the undrawn amount of such
Letter of Credit as of the Termination Date.  The Bank may, at any time and from
time to time after the initial deposit of cash collateral, require that
additional cash collateral be provided in order to protect against the results
of exchange rate fluctuations.


3.03  Procedure for Issuance of the Letters of Credit.


(a)  Each Letter of Credit to be issued after the Effective Date shall be issued
upon the request of a Borrower received by the Bank and any other relevant
Lending Office not later than 12:00 noon (local time), three (3) Business Days
prior to the requested date of issuance.


(b)  Each request for issuance of a Letter of Credit shall be made in writing by
fax and confirmed by delivery of the original executed letter of credit
application and Agreement, in the Bank's standard form or a similar form if the
relevant Lending Office uses a different form (each, an "L/C Application"), not
later than one (1) Business Day thereafter.  Each request for issuance of a
Letter of Credit and each L/C Application shall specify, among other
things:  (i) the proposed date of issuance (which shall be a Business

 
23

--------------------------------------------------------------------------------

 

Day); (ii) the face amount of the Letter of Credit; (iii) the date of expiration
of the Letter of Credit; (iv) the name and address of the beneficiary thereof;
(v) the documents to be presented by the beneficiary of the Letter of Credit in
case of any drawing thereunder; (vi) the full text of any certificate to be
presented by the beneficiary in case of any drawing thereunder; and (vii)
whether the Letter of Credit is to be a Financial Letter of Credit or a
Performance Letter of Credit.


(c)  Any request for an amendment to any previously-issued Letter of Credit
shall be received by the  Lending Office which issued the Letter of Credit not
later than 12:00 noon (local time), unless otherwise agreed by the Lending
Office, two (2) Business Days prior to the date of the proposed amendment in
writing by fax.  Each written request for an amendment to a previously-issued
Letter of Credit made by fax shall be in the form of the relevant L/C
Application signed by the relevant Borrower and, unless otherwise agreed by
the  Lending Office which issued the Letter of Credit in accordance with the
provisions of Section 3.02(b), shall not request an extension beyond the
relevant Termination Date described in said Section.  Amendments and extensions
shall be at the sole discretion of the Lending Office which issued the Letter of
Credit.


(d)  Notwithstanding any provision of any L/C Application to the contrary, in
the event of any conflict between the terms of any such L/C Application and the
terms of this Agreement, the terms of this Agreement shall control with respect
to payment obligations, events of default, representations and warranties, and
covenants, except that such L/C Application may provide for further warranties
relating specifically to the transaction or affairs underlying such Letter of
Credit.


3.04  Drawings and Reimbursements.  Each Borrower hereby unconditionally and
irrevocably agrees to reimburse the relevant Lending Office for each payment
made by such Lending Office under any Letter of Credit issued for the account of
such Borrower; such reimbursement shall be due and payable on the date the
relevant Lending Office makes such payment under such Letter of Credit.  If such
reimbursement payment is not made when due, the Borrower shall be deemed to have
timely made a request to the Bank for a Base Rate Loan on such date in an amount
equal to the Dollar Equivalent of the amount of such draft paid, together with
any fees owing to the Bank pursuant to Section 2.08(b) (to the extent such drawn
amount and fees, when aggregated with the principal amount of all other Advances
then outstanding and allocations then existing, do not exceed the Commitment)
and, regardless of whether or not the conditions precedent specified in Article
V (except 5.02(c)) have been satisfied, the Bank shall be deemed to have made a
Base Rate Loan in such amount, the proceeds of which shall be deemed to have
satisfied the related Reimbursement Obligations.  Interest shall be payable on
any such Base Rate Loan at the Base Rate.


3.05  Reimbursement Obligations Absolute.  The obligations of the Borrowers to
reimburse the Lending Office for payments made by such Lending Office under any
Letter of Credit honoring a demand for payment by the beneficiary thereunder
shall be irrevocable, absolute and unconditional under any and all
circumstances, including the following circumstances:

 
24

--------------------------------------------------------------------------------

 
 
(a)  any lack of validity or enforceability of this Agreement, any Letter of
Credit, any L/C Application or any other agreement or instrument relating
thereto (collectively, the "L/C Related Documents");


(b)  any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of any Borrower in respect of any Letter of
Credit or any other amendment or waiver of or any consent to or departure from
all or any of the L/C Related Documents;


(c)  the existence of any claim, set-off, defense or other right that any
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Bank, any Lending Office or any other Person,
whether in connection with this Agreement, the transactions contemplated by the
L/C Related Documents or any unrelated transaction;


(d)  any draft, certificate, statement or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
other than if such payment resulted from the  gross negligence or willful
misconduct of the relevant Lending Office;


(e)  payment by the relevant Lending Office under any Letter of Credit against
presentation of a draft or certificate that does not comply with the terms of
the Letter of Credit other than if such payment resulted from the gross
negligence or willful misconduct of the relevant Lending Office;


(f)  any release or amendment or waiver of or consent to departure from any
guaranty, for all or any of the obligations of any Borrower in respect of any
Letter of Credit; or


(g)  any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
account party other than a circumstance constituting gross negligence or willful
misconduct on the part of the relevant Lending Office.


ARTICLE IV
TAXES, YIELD PROTECTION AND ILLEGALITY


4.01  Taxes.
 
(a)  Payments made hereunder and under any instrument executed hereunder shall
be made free and clear of, and without deduction for, any and all present or
future taxes, levies, imposts, duties, deductions, withholding and similar
charges ("Taxes") excluding,

 
 
25

--------------------------------------------------------------------------------

 

in the case of the Bank, each Lending Office and each Assignee, Taxes (including
franchise or receipts taxes) imposed on or in respect of its net income,
capital, or receipts, by the jurisdiction (or any political subdivision thereof)
under the laws of which the Bank or such  Lending Office or Assignee (as the
case may be) (A) is organized, (B) has its principal place of business, or (C)
is, through an office or other fixed place of business, deemed to be doing
business or maintaining a permanent establishment under any applicable income
tax treaty (such non-excluded Taxes being "Withholding Taxes").  If any Borrower
shall be required by law to deduct any Withholding Taxes from or in respect of
any sum payable hereunder or under any instrument executed hereunder, such
Borrower:


(i)  shall pay to the Bank, Lending Office or Assignee an additional amount so
that the net amount received and retained by the Bank, Lending Office or
Assignee after taking into account such Withholding Taxes (and any additional
Withholding Taxes payable on account of any additional payment called for by
this sentence) will equal the full amount which would have been received and
retained by the Bank, Lending Office or Assignee as if no such Withholding Taxes
been paid, deducted, or withheld;


(ii)  shall make such deductions; and


(iii)  shall pay the full amount deducted to the relevant taxing authority or
other authority in accordance with applicable law.


(b)  Each Borrower will furnish the Bank, Lending Office or Assignee original
Withholding Tax receipts, notarized copies of Withholding Tax receipts or such
other appropriate documentation as will prove payment of tax in a court of law
applying U.S. Federal Rules of Evidence for all Taxes paid by such Borrower
pursuant to Section 4.01(a).  The relevant Borrower will deliver such receipts
within a reasonable period after payment of any Withholding Taxes, but in no
event later than 60 days after the due date for the related Withholding Tax.


(c)  If the Bank, Lending Office or Assignee is entitled to a refund or credit
of Withholding Tax, it shall use reasonable efforts to pursue such refund (and
interest with respect thereto), and if it receives such refund or credit, shall
pay to the relevant Borrower the amount of the refund or credit (and interest
with respect thereto) actually received.


(d)  The Bank, Lending Office or Assignee shall use reasonable efforts
(consistent with its internal policies, and legal and regulatory restrictions)
to change the jurisdiction of its relevant Lending Office if such change would
avoid or reduce any Withholding Tax; provided that no such change of
jurisdiction shall be made if, in the reasonable judgment of the Bank, such
Lending Office or such Assignee, such change would be disadvantageous to the
Bank, such Lending Office or such Assignee, as the case may be.

 
26

--------------------------------------------------------------------------------

 



(e)  The Bank agrees that it will deliver to the  Borrowers, within 30 days
after the execution of this Agreement (unless theretofore so delivered) and as
may be reasonably required from time to time by applicable law or regulation,
United States Internal Revenue Service Forms W-8BEN and/or W-8EC1 (or successor
Forms) or such other form, if any, as from time to time may permit the Borrowers
to demonstrate that payments made by the  Borrowers to the Bank under this
Agreement either are exempt from United States Federal Withholding Taxes or are
payable at a reduced rate (if any) specified in any applicable tax treaty or
convention.


4.02  Illegality.


(a)  If the Bank shall determine that the introduction of any Requirement of
Law, or any change in any Requirement of Law or in the interpretation or
administration thereof, has made it unlawful, or that any central bank or other
Governmental Authority has asserted that it is unlawful, for the Bank or any
other relevant Lending Office to make LIBOR Rate Loans or to issue Letters of
Credit, then, on notice thereof by the Bank to the Parent, the obligation of the
Bank to make LIBOR Rate Loans or to issue Letters of Credit, as the case may be,
shall be suspended until the Bank shall have notified the Borrowers that the
circumstances giving rise to such determination no longer exist.


(b)  If the Bank shall determine that it is unlawful to maintain any LIBOR Rate
Loan, the affected Borrowers shall prepay in full all LIBOR Rate Loans then
outstanding, together with interest accrued thereon, either on the last day of
the Interest Period thereof if the Bank may lawfully continue to maintain such
LIBOR Rate Loans to such day, or immediately, if the Bank may not lawfully
continue to maintain such LIBOR Rate Loans, together with any amounts required
to be paid in connection therewith pursuant to Section 4.04.


(c)  The Bank shall immediately notify the Parent of any event described in (a)
or (b) above.


4.03  Increased Costs and Reduction of Return; Additional Interest on LIBOR Rate
Loans.


(a)  If the Bank shall determine that, due to either (i) the introduction of any
Requirement of Law, or any change in any Requirement of Law or in the
interpretation or administration thereof or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to the Bank or any Lending Office of agreeing to make or making, funding or
maintaining any LIBOR Rate Loans, then the relevant Borrowers shall be liable
for, and shall from time to time, upon written request therefor by the Bank, pay
to the Bank additional amounts as are sufficient to compensate the Bank or such
Lending Office for such increased costs.

 
27

--------------------------------------------------------------------------------

 
 
(b)  If the Bank shall have determined that (i) the introduction of any Capital
Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation, (iii)
any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by the Bank (or
other relevant Lending Office) or any corporation controlling the Bank, with any
Capital Adequacy Regulation affects or would affect the amount of capital
required or expected to be maintained by the Bank, any Lending Office or any
corporation controlling the Bank and (taking into consideration the Bank's and
such controlling corporation's policies with respect to capital adequacy and the
Bank's desired return on capital) and determines that the amount of such capital
is increased as a consequence of Advances under this Agreement, then, upon
written request of the Bank, the Borrowers shall immediately pay to the Bank or
the relevant Lending Office, from time to time as specified by the Bank,
additional amounts sufficient to compensate the Bank or such Lending Office for
such increase.


(c)  Each Borrower shall pay to the Bank, as long as the Bank shall be required
under Federal Reserve Board regulations to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as "Eurocurrency liabilities"), additional costs on the unpaid
principal amount of all LIBOR Rate Loans made by the Bank to such Borrower equal
to the actual costs of such reserves allocated to each such Loan by the Bank (as
determined by the Bank in good faith, which determination shall be conclusive
absent manifest error), payable on each Interest Payment Date with respect to
each such Loan, provided that the Parent shall have received at least 15 days'
prior written notice of such additional costs from the Bank.  If the Bank fails
to give notice 15 days prior to the relevant Interest Payment Date, such
additional interest shall accrue and be payable 15 days from receipt of such
notice.


(d)  The Bank will notify the Parent of any event occurring after the date
hereof which will entitle the Bank or any Lending Office to compensation from
such Borrower pursuant to this Section 4.03 as promptly as practicable after it
obtains knowledge thereof and determines to request such compensation, and will
designate a different Lending Office if such designation will avoid the need
for, or reduce the amount of, such compensation.  If the Bank requests
compensation under this Section 4.03, the Parent may, by notice to the Bank,
require that: (x) the Bank furnish to the Parent a statement setting forth the
basis for requesting such compensation and the method for determining the amount
thereof or (y) the Loans of the type with respect to which such compensation is
requested be either prepaid or converted into another type.


4.04  Funding Losses.  Each Borrower agrees to reimburse the Bank and to hold
the Bank and any relevant Lending Office harmless from any loss or expense which
the Bank may sustain or incur as a consequence of:
 
(a)  the failure by such Borrower to make any payment or prepayment of principal
of any LIBOR Rate Loan when due (including payments made after any acceleration
thereof);

 
28

--------------------------------------------------------------------------------

 

(b)  the failure by such Borrower to borrow, continue or convert a Loan after
such Borrower has given (or is deemed to have given) a notice of borrowing or a
notice of conversion or continuation;


(c)  the failure by such Borrower to make any prepayment after such Borrower has
given a notice in accordance with Section 2.05;


(d)  the prepayment of a LIBOR Rate Loan on a day which is not the last day of
the Interest Period with respect thereto; or


(e)  the conversion pursuant to Section 2.03 of any LIBOR Rate Loan to a Base
Rate Loan on a day that is not the last day of the Interest Period with respect
to the LIBOR Rate Loan;


including any such loss or expense arising from the liquidation or reemployment
of funds obtained by any Lending Office to maintain its LIBOR Rate Loans
hereunder or from fees payable to terminate the deposits from which such funds
were obtained.


4.05  Inability to Determine Rates.  If the Bank shall have determined that for
any reason adequate and reasonable means do not exist for ascertaining the LIBOR
Rate for any requested Interest Period with respect to a LIBOR Rate Loan or that
the LIBOR Rate for any requested Interest Period with respect thereto does not
adequately and fairly reflect the cost to the Bank or any relevant Lending
Office of funding such Loan, the Bank will forthwith give notice of such
determination to the Parent.  Thereafter, the obligation of the Bank or any
relevant Lending Office to make or continue LIBOR Rate Loans or to convert Base
Rate Loans to LIBOR Rate Loans hereunder, as the case may be, shall be suspended
until the Bank revokes such notice in writing.  Upon receipt of such notice by
the Parent, the relevant Borrower may revoke any notice of borrowing or notice
of conversion or continuation then submitted by it.  If the relevant Borrower
does not revoke such notice with respect to a LIBOR Rate Loan, the Bank shall
make, convert or continue the Loan, as proposed by such Borrower, in the amount
specified in the applicable notice submitted by such Borrower, but such Loan
shall be made, converted or continued as a Base Rate Loan instead of a LIBOR
Rate Loan.


4.06  Certificate of the Bank.  If claiming reimbursement or compensation
pursuant to this Article IV, the Bank shall deliver to each relevant Borrower a
certificate setting forth in reasonable detail the amount payable to the Bank or
any relevant Lending Office hereunder, and such certificate shall be conclusive
and binding on each recipient Borrower in the absence of manifest error.


4.07  Survival.  The agreements and obligations of the Borrowers in this Article
IV shall survive the payment of all other Obligations.

 
29

--------------------------------------------------------------------------------

 

ARTICLE V
CONDITIONS PRECEDENT


5.01  Conditions to Effectiveness of this Agreement.  The effectiveness of this
Agreement is subject to the condition that the Bank shall have received on or
before the Effective Date all of the following, in form and substance
satisfactory to the Bank and its counsel:


(a)  Credit Agreement.  This Agreement shall be duly executed and delivered by
each Credit Party;


(b)  Resolutions; Incumbency.


(i)  Copies of the resolutions of the board of directors of each Credit Party
approving and authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to be delivered by it hereunder,
certified as of the Effective Date by the Secretary or an Assistant Secretary of
such Credit Party; and


(ii)  A certificate of the Secretary or Assistant Secretary of each Credit Party
as of the Effective Date certifying the names and true signatures of the
officers of such Credit Party authorized to execute and deliver this Agreement
and all other Loan Documents to be delivered by it hereunder.


(c)  Reserved.


(d)  Legal Opinions.  Opinions in form and substance reasonably satisfactory to
the Bank of the general counsel of the Parent (and in such capacity, acting as
counsel for the Credit Parties) and, as to matters of New York law, of Hunton &
Williams LLP.


(e)  Payment of Costs and Fees. The Borrowers shall have paid (i) all costs,
accrued and unpaid fees and expenses incurred by the Bank, to the extent due and
payable on the Effective Date, including the fees and expenses of outside
counsel to the Bank, (ii) all fees and expenses and other amounts owing under
the 2002 Facility and (iii) the arrangement fee of $100,000.


(f)  Certificates.  A certificate signed by a Responsible Officer, dated as of
the Effective Date, stating that:


(i)           the representations and warranties in Article VI are true and
correct on and as of such date, as though made on and as of such date;


(ii)           no Default or Event of Default exists as of the Effective Date;
and

 
30

--------------------------------------------------------------------------------

 

(iii)           since December 31, 2004, there has occurred no event or
circumstance that could reasonably be expected to result in a Material Adverse
Effect.


(g)  Financial Statements.  A copy of the audited and unaudited financial
statements of the Parent and its Subsidiaries referred to in Section 6.07,
accompanied by a copy of the related auditor's report, in the case of the
audited financial statements, and a certificate of a Responsible Officer, in the
case of the unaudited financial statements.


5.02  Conditions to Subsequent Advances and Allocations.  The obligation of the
Bank to make any Advance and accept any allocation request after the Effective
Date is subject to the satisfaction of the following conditions precedent on the
date of the relevant extension of credit:


(a)  Notice of Advance or Allocation.  The Bank shall have received a notice of
borrowing pursuant to Section 2.02, an allocation request pursuant to Section
2.01(b) or an L/C Application pursuant to Section 3.03;


(b)  Continuation of Representations and Warranties.  The representations and
warranties made by the Credit Parties in Article VI shall be true and correct on
and as of the date of such extension of credit with the same effect as if made
on and as of such date, except for any representation and warranty made as of an
earlier date, which representation and warranty shall remain true and correct in
all material respects as of such earlier date; and


(c)  No Existing Default.  No Default or Event of Default shall exist on the
date of such Advance or acceptance of any allocation request or shall result
from such Advance or acceptance of any allocation request.


Each request for an Advance or allocation shall constitute a representation and
warranty by the requesting Borrower that, as of the date of such request and as
of the date that the Advance is made or allocation is accepted by the Bank, the
conditions in this Section 5.02 are satisfied.
 
ARTICLE VI



REPRESENTATIONS AND WARRANTIES


Each Credit Party (or, as specifically provided below, the Parent only),
represents and warrants to the Bank, as follows:


6.01  Corporate Existence.  (a) Such Credit Party and each of its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation; (b) such Credit Party and each of its
Restricted Subsidiaries (i) has the requisite power and authority to own its
property and assets and to carry on its business as now conducted and (ii) is
qualified to do business in every jurisdiction where such qualification is
required, except where the failure so to qualify would not have a Material
Adverse Effect.  Such Credit

 
31

--------------------------------------------------------------------------------

 

Party has the corporate power to execute and deliver and to perform its
obligations under the Loan Documents to which it is party and (in the case of
the Borrowers) to borrow hereunder.


6.02  Non-Contravention.  The execution, delivery and performance by such Credit
Party of the Loan Documents to which it is party have been duly authorized by
all necessary corporate action and do not and will not (i) require any consent
or approval of the shareholders of such Credit Party, (ii) violate any provision
of any law, rule, regulation (including, without limitation, Regulation G, U or
X of the Federal Reserve Board), order, writ, judgment, injunction, decree,
determination, or award presently in effect having applicability to such Credit
Party or of the charter or by-laws of such Credit Party, (iii) result in a
material breach of or constitute a material default under any indenture or loan
or credit agreement or any other agreement, lease, or instrument to which such
Credit Party is a party or by which it or its properties may be bound or
affected, or (iv) result in the creation of a Lien of any nature upon or with
respect to any of the properties now owned or hereafter acquired by such Credit
Party; and such Credit Party is not in default under any such order, writ,
judgment, injunction, decree, determination, or award or any such indenture,
agreement, lease, or instrument or in default under any such law, rule, or
regulation, which default would have a Material Adverse Effect.


6.03  No Consent.  No authorization, consent, approval, license, exemption of,
or filing or registration with, or any other action in respect of any
Governmental Authority is or will be necessary for the valid execution, delivery
or performance by such Credit Party of the Loan Documents to which it is party.


6.04  Binding Obligations.  Each of the Loan Documents to which such Credit
Party is party constitute legal, valid, and binding obligations of such Credit
Party enforceable against such Credit Party in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors' rights
generally or by equitable principles relating to enforceability.


6.05  Title to Properties.  Such Credit Party and each of its Restricted
Subsidiaries has good and marketable title to all of the material assets and
properties purported to be owned by it, free and clear of all liens except those
permitted by this Agreement.


6.06  Subsidiaries.  As of the Effective Date, each BAX Subsidiary listed on
Schedule A-1 is a Subsidiary of BAX, each Brink's Subsidiary listed on Schedule
A-2 is a Subsidiary of Brink's, and all of such Subsidiaries' shares which are
owned, directly or indirectly, by BAX or Brink's have been duly authorized and
validly issued, are fully paid and nonassessable and are free and clear of any
Lien.


6.07  Financial Statements.  The Parent hereby represents and warrants that:


(a)  The consolidated balance sheet of the Parent and its Subsidiaries as at
December 31, 2004, and the related consolidated statements of operations,
shareholders' equity and cash flows for the year then ended, certified by KPMG
Peat Marwick, independent public accountants, copies of which will be delivered
to the Bank on the

 
32

--------------------------------------------------------------------------------

 

Effective Date, fairly present in all material respects the consolidated
financial condition of the Parent and its Subsidiaries as at such date and the
consolidated results of their operations for the year then ended, all prepared
in accordance with GAAP applied on a consistent basis.


(b)  The unaudited consolidated balance sheet of the Parent and its Subsidiaries
as at March 31, 2005, the related unaudited consolidated statement of operations
of the Parent and its Subsidiaries for the fiscal quarter year then ended, and
the related unaudited consolidated statement of cash flows of the Parent and its
Subsidiaries for the fiscal quarter then ended, copies of which will be
delivered to the Bank on the Effective Date, fairly present in all material
respects the consolidated financial condition of the Parent and its Subsidiaries
as at such date and their consolidated results of operations for the quarter
then ended, all prepared in accordance with GAAP (except for the omission of
notes and subject to year-end adjustments) applied on a consistent basis; and
there has been no material adverse change in such condition or operations since
March 31, 2005.


6.08  Litigation.  There are no actions, suits, or proceedings pending or, to
the knowledge of the Parent, threatened against or affecting the Parent, any of
its Restricted Subsidiaries or the properties of the Parent or any of its
Restricted Subsidiaries before any Governmental Authority or arbitrator that
would have a Material Adverse Effect, and neither the Parent nor any of its
Restricted Subsidiaries is in default (in any respect which would have a
Material Adverse Effect) with respect to any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award presently in effect and
applicable to the Parent or any of its Restricted Subsidiaries.


6.09  Taxes.  The Parent and its Restricted Subsidiaries have filed all material
tax returns (federal, state, and local) required to be filed and paid all taxes
shown thereon to be due, including interest and penalties, or provided adequate
reserves, in accordance with GAAP, for the payment thereof.


6.10  ERISA.  Each Plan has complied with and has been administered in all
material respects in accordance with the applicable provisions of ERISA and the
Code.  No Plan has terminated under circumstances giving rise to liability of
the Parent of any ERISA Affiliate to the PBGC under Section 4062, 4063 or 4064
of ERISA, which liability remains unpaid in whole or in part, and no lien under
Section 4068 of ERISA exists with respect to the assets of the Parent.  No
Reportable Event has occurred with respect to any Plan, except for Reportable
Events previously disclosed in writing to the Bank that would not have a
Material Adverse Effect.  No accumulated funding deficiency within the meaning
of Section 302 of ERISA or Section 412 of the Code (whether or not waived)
exists with respect to any Plan, nor does any lien under Section 302 of ERISA or
Section 412 of the Code exist with respect to any Plan.


Neither the Parent nor any ERISA Affiliate has completely or partially withdrawn
from any one or more Multiemployer Plans under circumstances which would give
rise to withdrawal liability which, in the aggregate, could have a Material
Adverse Effect and which has not been fully paid as of the date hereof.  Neither
the Parent nor any ERISA Affiliate has received notice that any Multiemployer
Plan is in reorganization (within the meaning of Section 4241 of

 
33

--------------------------------------------------------------------------------

 

ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or has
terminated under Title IV of ERISA, nor, to the best knowledge of the Parent, is
any such reorganization, insolvency or termination reasonably likely to occur,
where such reorganization, insolvency or termination has resulted or can
reasonably be expected to result in an increase in the contributions required to
be made to such Multiemployer Plan in an amount that would have a Material
Adverse Effect.  Neither the Parent nor any ERISA Affiliate has failed to make
any contribution to a Multiemployer Plan which is required under ERISA or an
applicable collective bargaining agreement in an amount which is material in the
aggregate (except to the extent there is a good faith dispute as to whether any
contribution is owed, the amount owed or the existence of facts that would give
rise to a withdrawal).


6.11  No Default.  No Default and no Event of Default has occurred and is
continuing.


6.12  Federal Reserve Regulations.  (a)  Neither the Parent nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.


(b)  No part of the proceeds of any Advances will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
which entails a violation of, or which is inconsistent with, the provisions of
the Regulations promulgated by the Federal Reserve Board, including, without
limitation, Regulations G, U or X.


6.13  Investment Company Act.  None of the Credit Parties is an "investment
company" as defined in, or subject to regulation under, the Investment Company
Act of 1940.


6.14  Environmental Matters.  In the ordinary course of its business, the Parent
conducts an ongoing review of the effect of Environmental Laws and laws relating
to occupational safety and health on the business, operations and properties of
the Parent and its Restricted Subsidiaries, in the course of which it identifies
and evaluates associated liabilities and costs (including any capital or
operating expenditures required for clean-up, closure or restoration of
properties presently or previously owned, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection and
occupational health and safety standards imposed by law or as a condition of any
license, permit or contact, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses).  On the basis of this review, the Parent represents and
warrants that applicable Environmental Laws and laws relating to occupational
health and safety do not and would not have a Material Adverse Effect  and it
and each of its Restricted Subsidiaries has obtained and holds all material
permits, licenses and approvals required under Environmental Laws which are
necessary for the conduct of its business and the operation of its facilities,
and it has not received any written notice of any failure to be in compliance
with the terms and conditions of such permits, licenses and approvals, which
failure would have a Material Adverse Effect.

 
34

--------------------------------------------------------------------------------

 

6.15  Priority of Debt.  Each Credit Party hereby represents and warrants that
all Debt created under this Agreement for which it is or may be liable ranks
pari passu with all other Debt for borrowed money which such person owes or may
be liable for to any Person other than the Bank.


ARTICLE VII
AFFIRMATIVE COVENANTS


Until all of the Obligations have been paid and satisfied in full, all Letters
of Credit have expired or been terminated and the Aggregate Commitment has
expired or been terminated, unless consent has been obtained in the manner
provided for in Section 11.01, the Parent will:


7.01  Payment of Taxes, etc.  Pay and discharge, and cause each Restricted
Subsidiary to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful material claims which, if unpaid, might become a lien or
charge upon any properties of the Parent or any Restricted Subsidiary; provided,
however, that neither the Parent nor any Restricted Subsidiary shall be required
to pay any such tax, assessment, charge, levy or claim which is being contested
in good faith and by proper proceedings and against which it is maintaining
adequate reserves in accordance with GAAP.


7.02  Maintenance of Insurance.  Maintain, and cause each Restricted Subsidiary
to maintain, insurance with responsible and reputable insurance companies or
associations (or, to the extent consistent with prudent business practice,
through its own program of self-insurance) in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Parent or such
Restricted Subsidiary operates.


7.03  Preservation of Corporate Existence, etc.  Preserve and maintain, and
cause each Restricted Subsidiary to preserve and maintain, its corporate
existence and material rights, franchises and privileges; provided, however,
that nothing herein contained shall prevent any merger or consolidation
permitted by Section 8.3; and provided further that the Parent shall not be
required to preserve or to cause any Restricted Subsidiary to preserve its
corporate existence or any such rights, franchises or privileges if the Parent
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Parent and its Restricted Subsidiaries taken as a
whole and that the loss thereof is not disadvantageous in any material respect
to the Parent and its Restricted Subsidiaries taken as a whole.


7.04  Compliance with Laws, etc.  Comply, and cause each Restricted Subsidiary
to comply, with the requirements of all applicable laws, rules, regulations and
orders (other than laws, rules, regulations, and orders which are not final and
are being contested in good faith by proper proceedings) of any Governmental
Authority (including Labor Laws and Environmental Laws), noncompliance with
which would have a Material Adverse Effect.


 

 
35

--------------------------------------------------------------------------------

 

7.05  Compliance with ERISA and the Code.  Comply, and cause each of its ERISA
Affiliates to comply, with the minimum funding standards under ERISA with
respect to its Pension Plans and use its best efforts, and cause each ERISA
Affiliates to use its best efforts, to comply in all material respects with all
other applicable provisions of ERISA and the Code and the regulations and
interpretations promulgated thereunder.


7.06  Compliance with Contracts, etc.  Perform, and cause each Restricted
Subsidiary to perform, all of its obligations under the terms of each mortgage,
indenture, security agreement, loan agreement or credit agreement and each other
agreement, contract or instrument by which it is bound, except where the failure
to do so would not have a Material Adverse Effect.


7.07  Access to Properties.  Permit, and cause its Restricted Subsidiaries to
permit, any representatives designated by the Bank, upon reasonable prior notice
to the Parent, to visit the properties of the Parent or any Restricted
Subsidiary at reasonable times and as often as reasonably requested.


7.08  Conduct of Business.  Engage in, and cause its Restricted Subsidiaries to
engage in, only those businesses in which the Parent and its Restricted
Subsidiaries are engaged on the Effective Date and such other businesses
reasonably related or complementary thereto or in furtherance thereof, or in
other lines of business which are insignificant when viewed in the overall
context of the businesses then engaged in by the Parent and its Restricted
Subsidiaries taken as a whole.


7.09  Use of Proceeds.  Use the proceeds of the Loans solely for the purposes
set forth in Section 2.01.


7.10  Financial Statements.  Furnish or cause to be furnished to the Bank at its
address as set forth in Section 11.02 or such other office as may be designated
in writing by the Bank:


(a)  annually, as soon as available, but in any event within 120 days after the
last day of each Fiscal Year, a consolidated balance sheet of the Parent and its
Subsidiaries, as at such last day of such Fiscal Year, and consolidated
statements of operations, shareholders' equity and cash flow for the Parent and
its Subsidiaries for such Fiscal Year, each prepared in accordance with GAAP, in
reasonable detail, and audited by KPMG LLP or any other firm of independent
certified public accountants of recognized national standing and whose opinion
shall not be qualified with respect to scope limitations imposed by the Parent
or any Subsidiary, the status of the Parent and its Subsidiaries as a going
concern or the accounting principles followed by the Parent or any Subsidiary
not in accordance with GAAP;


(b)  as soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarterly periods of each Fiscal Year, a consolidated
balance sheet of the Parent and its Subsidiaries as at the last day of such
fiscal quarter and consolidated statements of operations and cash flows for the
Parent and its Subsidiaries for such fiscal quarter, and for the then current
Fiscal Year through the end of such fiscal quarter, prepared in accordance with
GAAP (except for omission of notes and subject to year-end adjustments);

 
36

--------------------------------------------------------------------------------

 

(c)  substantially concurrently with the delivery of financial statements
pursuant clause (a) above (but in any event, no later than the time such
financial statements are required to be delivered pursuant to clause (a) above),
a certificate signed by the chief financial officer or the chief executive
officer of the Parent to the effect that such officer has made due inquiry and
that to the best of the knowledge of such officer except as stated therein no
Default or Event of Default has occurred hereunder and that such officer has
made due inquiry and that to the best of the knowledge of such officer except as
stated therein no default has occurred under any other agreement to which the
Parent is a party or by which it is bound, or by which any of its properties or
assets may be affected, which would have a Material Adverse Effect and
specifying in reasonable detail the exceptions, if any, to such statements;


(d)  substantially concurrently with the delivery of financial statements
pursuant clauses (a) and (b) above (but in any event, no later than the time
such financial statements are required to be delivered pursuant to clauses (a)
and (b) above), a statement of a financial officer of the Parent showing the
Leverage Ratio and Interest Coverage Ratio by reasonably detailed calculation
thereof as of the last day of the fiscal period to which such financial
statements relate;


(e)  substantially concurrently with the delivery of financial statements
pursuant clause (b) above (but in any event, no later than the time such
financial statements are required to be delivered pursuant to clause (b) above),
a certificate signed by a financial officer of the Parent and stating that such
officer has made due inquiry and that to the best of his knowledge no Default or
Event of Default has occurred and is continuing, or, if a Default or Event of
Default has occurred and is continuing, specifying the nature and extent
thereof;


(f)  immediately, but in any event within three (3) Business Days after a
Responsible Officer obtains knowledge of the occurrence of any Default or Event
of Default, a certificate of a Responsible Officer setting forth the details
thereof and the action which the Parent is taking or proposes to take with
respect thereto; and


Any financial statement required to be delivered pursuant to this Section 7.10
shall be deemed to have been delivered on the date on which the Parent posts
such financial statement on its website on the Internet at www.brinkscompany.com
(or a successor website) or when such financial statement is posted on the SEC's
website on the Internet at www.sec.gov (or a successor website) and, in each
case, such financial statement is readily accessible to the Bank on such date;
provided that the Parent shall give notice of any such posting to the Bank;
provided, further, that the Parent shall deliver paper copies of any such
financial statement to the Bank if the Bank requests the Parent to deliver such
paper copies until notice to cease delivering such paper copies is given by the
Bank.


7.11  Books and Records.  Keep, and cause each Restricted Subsidiary to keep,
proper books of record and accounts in which full, true and correct entries in
accordance with GAAP shall be made of all dealings or transactions in relation
to its business and activities and the business and activities of its Restricted
Subsidiaries.

 
37

--------------------------------------------------------------------------------

 

7.12  Additional Information.  Furnish, and cause each Restricted Subsidiary to
furnish, with reasonable promptness such other financial information as the Bank
may reasonably request, provided that the Parent shall not be required to
furnish any information that would result in violation of any confidentiality
agreement by which it is bound but, at the request of the Bank, shall use its
reasonable best efforts to obtain a waiver of such agreement to permit
furnishing of such information under this provision.


7.13  SEC Filings.  Promptly after the same are available, furnish or make
available copies of all current reports on Form 8-K, quarterly reports on Form
10-Q, annual reports on Form 10-K (or similar corresponding reports) and
registration statements or statements which the Parent or any Subsidiary may be
required to file with the Securities and Exchange Commission (excluding
registration statements filed pursuant to employee stock option or benefit
plans); provided that any reports required to be furnished pursuant to this
Section 7.13 shall be deemed to have been furnished on the date on which the
Parent posts such report on its website on the Internet at www.brinkscompany.com
(or a successor website) or when such report is posted on the SEC's website on
the Internet at www.sec.gov and, in each case, such report is readily accessible
to the Bank on such date; provided that the Parent shall give notice of any such
posting to the Bank; provided, further, that the Parent shall deliver paper
copies of any such report to the Bank if the Bank requests the Parent to deliver
such paper copies until notice to cease delivering such paper copies is given by
the Bank.


7.14  Change in Debt Rating.  Within three (3) Business Days after any
Responsible Officer receives notice of any change in the Applicable LT Rating,
furnish written notice of such change and the new Applicable LT Rating to the
Bank.


7.15  Notice of Environmental Matters.  Furnish, and cause each Restricted
Subsidiary to furnish, to the Bank, as soon as reasonably practicable after
receipt by the Parent or any Restricted Subsidiary, a copy of any written notice
or claim to the effect that the Parent or any Restricted Subsidiary is liable to
any Person as a result of the presence or release of any Contaminant which claim
would have a Material Adverse Effect.


7.16  Notice of Litigation and Other Matters.  Promptly (but in no event later
than three (3) Business Days after a Responsible Officer obtains knowledge
thereof) the Parent shall furnish telephonic (confirmed in writing to the Bank)
or written notice to the Bank:


(a)  the commencement of all proceedings by or before any Governmental Authority
and all actions and proceedings in any court or before any arbitrator against
any of the Credit Parties or any Restricted Subsidiary thereof or any of their
respective properties, assets or businesses (i) which in the reasonable judgment
of the Credit Parties would have a Material Adverse Effect, (ii) with respect to
any material Debt of the Credit Parties or any of their Restricted Subsidiaries
or (iii) with respect to any Loan Document;


(b)  any notice of any violation received by any of the Credit Parties or any
Restricted Subsidiary thereof from any Governmental Authority including, without
limitation,

 
38

--------------------------------------------------------------------------------

 

any notice of violation of Environmental Laws, which in the reasonable judgment
of the Credit Parties in any such case would have a Material Adverse Effect; and


(c)  (i) any unfavorable determination letter from the Internal Revenue Service
regarding the qualification of a Plan under Section 401(a) of the Code (along
with a copy thereof) which would have a Material Adverse Effect, (ii) all
notices received by any of the Credit Parties or any ERISA Affiliate of the
PBGC's intent to terminate any Pension Plan or to have a trustee appointed to
administer any Pension Plan, (iii) all notices received by any of the Credit
Parties or any ERISA Affiliate from any Multiemployer Plan sponsor concerning
the imposition or amount of withdrawal liability pursuant to Section 4202 of
ERISA which would have a Material Adverse Effect, (iv) the Credit Parties
obtaining knowledge or reason to know that the Credit Parties or any ERISA
Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of Section 4041(c)
of ERISA, (v) the occurrence of a Reportable Event, (vi) a failure to make any
required contribution to a Pension Plan which would have a Material Adverse
Effect, and (vii) the creation of any lien in favor of the PBGC or a Pension
Plan which would have a Material Adverse Effect.




ARTICLE VIII
NEGATIVE COVENANTS


Until all of the Obligations have been paid and satisfied in full and Aggregate
Commitment has expired or been terminated unless consent has been obtained hi
the manner set forth in Section 11.01, the Parent will not:


8.01  Financial Covenants.


(a)  Maximum Leverage Ratio.  Commencing with the end of the first fiscal
quarter ending after the Effective Date, permit the Leverage Ratio as of the end
of each fiscal quarter to be greater than 60%.


(b)  Minimum Interest Coverage Ratio.  Commencing with the end of the first
fiscal quarter ending after the Effective Date, permit the Interest Coverage
Ratio as of the end of each fiscal quarter to be less than 3.00 to 1.00.


8.02  Limitations on Liens.   Create, incur, assume or suffer to exist, or
permit any Restricted Subsidiary to create, incur, assume or suffer to exist,
any Lien on, or with respect to, any of their assets or properties (including
without limitation shares of capital stock or other ownership interests), real
or personal, whether now owned or hereafter acquired, except:


(a)  Liens existing on the Effective Date and set forth on Schedule 8.02;


(b)  Liens for taxes, assessments and other governmental charges or levies not
yet due or as to which the period of grace, if any, related thereto has not
expired or which are being

 
39

--------------------------------------------------------------------------------

 

contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP;


(c)  The claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (i) which are not overdue for a period of more than thirty
(30) days or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;


(d)  Liens consisting of deposits or pledges made in the ordinary course of
business (i) in connection with, or to secure payment of, obligations under
workers' compensation, unemployment insurance or similar legislation or
obligations under customer service contracts, or (ii) to secure (or to obtain
letters of credit that secure) the performance of tenders, statutory
obligations, surety bonds, appeal bonds, bids, leases (other than Capital
Leases), performance bonds, purchase, construction or sales contracts and other
similar obligations, in each case not incurred or made in connection with the
borrowing of money, the obtaining of advances or credit or the payment of the
deferred purchase price of property;


(e)  Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate are not substantial in amount and which do not, in any
case, detract from the value of any material parcel of real property or impair
the use thereof in the ordinary conduct of business;


(f)  Liens in favor of the Bank for the benefit of the Bank;


(g)  Liens on the property or assets of any Restricted Subsidiary existing at
the time such Restricted Subsidiary becomes a Subsidiary of the Parent and not
incurred in contemplation thereof, as long as the outstanding principal amount
of the Debt secured thereby is not voluntarily increased by such Restricted
Subsidiary after the date such Restricted Subsidiary becomes a Subsidiary of the
Parent;


(h)  Liens on the property or assets of the Credit Parties or any Restricted
Subsidiary securing Debt which is incurred to finance the acquisition,
construction or improvement on such property or assets, provided that (i) each
such Lien shall be created simultaneously with, or within twelve months after,
the acquisition (or the completion of the construction or improvement) of the
related property or assets; (ii) each such Lien does not at any time encumber
any property other than the related property or assets financed by such Debt;
(iii) the principal amount of Debt secured by each such Lien is not increased;
and (iv) the principal amount of Debt secured by each such Lien shall at no time
exceed 100% of the original purchase price of such related property or assets at
the time acquired and the costs of any such construction or improvements on such
property or assets, as applicable;


(i)  Liens consisting of judgment or judicial attachment Liens, provided that
(i) the claims giving rise to such Liens are being diligently contested in good
faith by appropriate

 
40

--------------------------------------------------------------------------------

 

proceedings, (ii) adequate reserves for the obligations secured by such Liens
have been established and (iii) enforcement of such Liens has been stayed;


(j)  Liens created or deemed to exist in connection with any asset
securitization program (including any related filings of any financing
statements), but only to the extent that such Liens attach to the assets
actually sold, contributed, financed or otherwise conveyed or pledged in
connection with such securitization program;


(k)  Liens on property or assets of the Parent or any Restricted Subsidiary
securing indebtedness owing to the Parent or any other Credit Party;


(l)  Liens on coal reserves leased by the Parent or by any Restricted Subsidiary
as lessee, securing Debt to the lessors thereof, arising out of such leases;


(m)  Liens on any Margin Stock purchased or carried by the Parent or any of its
Subsidiaries;


(n)  The extension, renewal or replacement of any Lien permitted by clauses (a),
(g), or (h), but only if the principal amount of Debt secured by the Lien
immediately prior thereto is not increased and the Lien is not extended to other
property; and


(o)  In addition to any Lien permitted by clauses (a) through (m), immediately
after giving effect to any concurrent repayment of secured Debt, Liens securing
Debt of the Parent or any Restricted Subsidiary so long as the sum of (A) the
aggregate principal amount of all such secured Debt plus (B) the aggregate
amount of Consolidated Lease Rentals (excluding Consolidated Lease Rentals under
Leases in effect as of December 31, 2004 (and any renewal, extension or
replacement thereof) and Leases with respect to property not owned by the Parent
on such date), discounted to present value at ten percent (10%), compounded
annually, arising out of all Sale and Leaseback Transactions to which the Parent
or any of its Restricted Subsidiaries is then a party (including Sale and
Leaseback Transactions, if any, entered into pursuant to Section 8.09), does not
exceed 15% of Consolidated Net Worth; provided that the sale or transfer of (i)
coal, oil, gas or other minerals in place for a period of time until, or in an
amount such that, the transferee will realize therefrom a specified amount of
money (however determined) or a specified amount of such coal or other minerals
or (ii) any other interest in property of the character commonly referred to as
a "production payment" shall not be deemed to constitute Debt secured by a Lien.


8.03  Disposition of Debt and Shares of Restricted Subsidiaries; Issuance of
Shares by Restricted Subsidiaries; Consolidation, Merger or Disposition of
Assets.


(a)  Sell or otherwise dispose of, or permit any Restricted Subsidiary to sell
or otherwise dispose of, any capital stock or any Debt of any Restricted
Subsidiary, (b) in the case of any Restricted Subsidiary, issue, sell or
otherwise dispose of any of such Restricted Subsidiary's capital stock (other
than directors' qualifying shares, to satisfy preemptive rights or in connection
with a split or combination of shares or a dividend in shares) except to the
Parent

 
41

--------------------------------------------------------------------------------

 

or another Restricted Subsidiary, (c) liquidate, wind-up or dissolve itself (or
suffer any liquidation or dissolution), or permit any Restricted Subsidiary to
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or (d) directly or indirectly, or permit any Restricted Subsidiary
to directly or indirectly, consolidate with or merge with or into or sell, lease
or otherwise dispose of all or substantially all of its assets to any Person,
unless, after giving effect thereto, all of the following conditions shall be
met:


(i)  the Leverage Ratio shall not be greater than 0.60 to 1.00 and the Interest
Coverage Ratio shall not be less than 3.00 to 1.00;


(ii)  in the case of a merger or consolidation, (A) if the Parent is a party
thereto, the Parent shall be the surviving corporation, (B) if the Parent is not
a party thereto and another Borrower is a party thereto, a Borrower shall be the
surviving corporation and (C) if no Borrower is a party thereto, a Restricted
Subsidiary shall be the surviving corporation;


(iii)  in the case of a liquidation, winding-up or dissolution, any Borrower
(other than the Parent) or any Restricted Subsidiary may liquidate, wind up or
dissolve itself into a Borrower or a Restricted Subsidiary; and


(iv)  no Default or Event of Default has occurred and is continuing.  Provided
that the conditions of this Section 8.03 are satisfied, none of the foregoing
provisions shall be deemed to prohibit the Parent or any of its Restricted
Subsidiaries from selling, transferring, assigning or otherwise disposing of
Margin Stock for fair market value or selling, contributing, financing or
otherwise conveying or pledging assets in connection with any asset
securitization program permitted by Section 8.02(j).


8.04  Transactions with Affiliates.  Except as permitted in Section 8.10(j),
engage, or permit any Restricted Subsidiary to engage, directly or indirectly,
in any material transaction with an Affiliate (other than a Borrower) on terms
more favorable to the Affiliate than would have been obtainable in arm's-length
dealing.


8.05  Compliance with Regulations T. U and X.  In the case of the Parent and any
Subsidiary of the Parent, purchase or carry any Margin Stock or incur, create or
assume any obligation for borrowed money or other liability or make any
investment, capital contribution, loan, advance or extension of credit or sell
or otherwise dispose of any assets or pay any dividend or make any other
distribution to its shareholders or take or permit to be taken any other action
or permit to occur or exist any event or condition if such action, event or
condition would result in this Agreement, the Loans, the use of the proceeds
thereof or the other transactions contemplated hereby violating Regulation T, U
or X.


8.06  Hedging Agreements.  Enter into or permit to exist, or permit any
Restricted Subsidiary to enter into or permit to exist, Hedging Agreements for
the purpose of speculation and not for the purpose of hedging risks associated
with the businesses of the Parent and its Restricted Subsidiaries.

 
42

--------------------------------------------------------------------------------

 



8.07  ERISA.  Terminate, or permit any of its ERISA Affiliates to terminate, any
Pension Plan under circumstances which would reasonably result in a material
liability of the Parent or any ERISA Affiliate to the PBGC, or permit to exist
the occurrence of any Reportable Event or any other event or condition which
presents a material risk of such a termination by the PBGC; (b) engage, or
permit any of its Subsidiaries or any Pension Plan to engage, in a "prohibited
transaction" (within the meaning of Section 406 of ERISA or Section 4975 of the
Code) that would reasonably result in material liability of the Parent or any of
its Restricted Subsidiaries; (c) fail, or permit any of its Restricted
Subsidiaries to fail, to make any contribution to a Multiemployer Plan which is
required by ERISA or an applicable collective bargaining agreement in an amount
which is material (except to the extent there is a good faith dispute as to
whether any contribution is owed, the amount owed or the existence of facts that
would give rise to a withdrawal); or (d) completely or partially withdraw, or
permit any of its ERISA Affiliates to completely or partially withdraw, from a
Multiemployer Plan, if such complete or partial withdrawal will result in any
material withdrawal liability under Title IV of ERISA; or (e) enter into any new
Plan or modify any existing Plan so as to increase its obligations thereunder
which could result in any material liability to the Parent or any ERISA
Affiliate.  For purposes of this Section 8.07, an amount is material if it would
have a Material Adverse Effect after aggregation with all other liabilities
described in this Section 8.07.


8.08  Limitations on Acquisitions.  Acquire, or permit any Restricted Subsidiary
to acquire, all or any portion of the capital stock or other ownership interest
in any Person which is not then a Restricted Subsidiary or any assets
collectively constituting a business unit of a Person which is not then a
Restricted Subsidiary, unless:


(a)  the aggregate consideration paid by the acquirer in such transaction does
not exceed 20% of Consolidated Total Assets as of the end of the Fiscal Year
most recently ended; or


(b)  in the event that the aggregate consideration to be paid by the acquirer in
such transaction exceeds 20% of Consolidated Total Assets as of the end of the
Fiscal Year most recently ended, (i) the Parent shall have notified the Bank at
least five (5) Business Days prior to the consummation thereof that such an
acquisition is pending (furnishing with such information reasonably acceptable
to the Bank demonstrating pro forma compliance with the financial covenants set
forth in Section 8.01), and (ii) after giving effect to such acquisition on a
pro forma basis, no Default or Event of Default would exist under Section
8.01.  Any notice delivered to the Bank pursuant to this Section 8.08 shall be
kept confidential by the Bank in accordance with Section 11.08 below.


8.09  Sale Leaseback Transactions.  Sell or transfer, or permit any Restricted
Subsidiaries to sell or transfer, any material property or assets owned by the
Parent or any Restricted Subsidiary on the Effective Date to any Person (other
than any Borrower) with the intention of taking; back a lease of such property
or assets or any similar property or assets, if the sum of (A) the amount of
Consolidated Lease Rentals, discounted to present value at 10%, compounded
annually, which would arise out of such proposed Sale and Leaseback Transaction,
plus (B) the

 
43

--------------------------------------------------------------------------------

 

aggregate amount of Consolidated Lease Rentals (excluding Consolidated Lease
Rentals under Leases in effect as of December 31, 2003 (and any renewal,
extension or replacement thereof) and Leases with respect to property not owned
by the Parent on such date), discounted to present value at ten percent (10%),
compounded annually, arising out of all other Sale and Leaseback Transactions to
which the Parent or any of its Restricted Subsidiaries is then a party, plus (C)
the aggregate principal amount of all Debt of the Parent or any Restricted
Subsidiary secured by Liens incurred in reliance on Section 8.02(o), would
exceed 15% of Consolidated Net Worth.


Section 8.10  Limitations on Investments.  Make or permit to exist, or permit
any Restricted Subsidiary to make or permit to exist, any Investment, other than
Investments which are:


(a)  cash and Cash Equivalents;


(b)  current assets generated in the ordinary course of business;


(c)  accounts receivable created, acquired or made in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;


(d)  Investments consisting of capital stock, obligations, securities or other
property received in settlement of accounts receivable (created in the ordinary
course of business) from bankrupt obligors;


(e)  advances to employees for moving and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business;


(f)  advances or loans to directors, officers and employees that do not exceed
$25,000,000 in the aggregate at any one time outstanding;


(g)  advances or loans to customers and suppliers in the ordinary course of
business in an aggregate amount consistent with the past practice of the Person
making such advance or loan;


(h)  loans to shareholders intended to constitute dividends on, or payment on
account of, any capital stock;


(i)  Investments or Support Obligations by the Parent and its Restricted
Subsidiaries existing on the Effective Date;


(j)  Investments by the Parent or its Restricted Subsidiaries in any Borrower or
any other Subsidiary (provided that such Investment would not otherwise
constitute a breach of Section 8.08);
 
(k)  Support Obligations of the Parent or its Restricted Subsidiaries for the
benefit of any Borrower or any other Subsidiary;

 
 
44

--------------------------------------------------------------------------------

 



(l)  acquisitions permitted by Section 8.08 and Investments consisting of
capital stock, obligations, securities or other property received in connection
with any merger or sale permitted by Section 8.03;


(m)  Investments in connection with the management of Pension Plans and other
benefit plans of the Parent and its Subsidiaries (including without limitation
The Pittston Company Employee Welfare Benefit Trust);


(n)  Hedging Agreements permitted by Section 8.06;


(o)  advances or loans to any Person with respect to the deferred purchase price
of property, services or other assets in dispositions permitted by Section 8.03;
and


(p)  Investments of a nature not contemplated in the foregoing subsections in an
amount not to exceed 15% of Consolidated Net Worth.




ARTICLE IX
GUARANTY


9.01  Guaranty of Payment


(a)  The Parent hereby unconditionally and irrevocably guarantees to the Bank
the prompt payment in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) of all Obligations owing by BAX,
Brink's and all Covered Subsidiaries.  Any such payment shall be made at such
place and in the same currency as such relevant Obligation is payable.


(b)  Subject to Section 9.07 below, BAX hereby unconditionally and irrevocably
guarantees to the Bank the prompt payment in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) of all
Obligations owing by the Parent (solely in its capacity as a Borrower and not in
its capacity as a Guarantor) and the Covered Subsidiaries of BAX.  Any such
payment shall be made at such place and in the same currency as such relevant
Obligation is payable.


(c)  Subject to Section 9.07 below, Brink's hereby unconditionally and
irrevocably guarantees to the Bank the prompt payment in full when due (whether
at stated maturity, as a mandatory prepayment, by acceleration or otherwise) of
all Obligations owing by the Parent (solely in its capacity as a Borrower and
not in its capacity as a Guarantor) and the Covered Subsidiaries of
Brink's.  Any such payment shall be made at such place and in the same currency
as such relevant Obligation is payable.

 
45

--------------------------------------------------------------------------------

 



(d)  If any Covered Subsidiary of BAX becomes a Subsidiary of Brink’s, the
guarantee by BAX under this Article IX of such Covered Subsidiary’s Obligations
shall thereupon automatically and without further action be assumed by Brink’s,
Brink’s shall be fully liable therefor under this Article IX, and the
obligations of BAX with respect to such guarantee shall cease.  If any Covered
Subsidiary of Brink’s becomes a Subsidiary of BAX, the guarantee by Brink’s
under this Article IX of such Covered Subsidiary’s Obligations shall thereupon
automatically and without further action be assumed by BAX, BAX shall be fully
liable therefor under this Article IX, and the obligations of Brink’s with
respect to such guarantee shall cease.


9.02  Obligations Unconditional.  The obligations of the Guarantors hereunder
are absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of this Agreement, or any other agreement
or instrument referred to herein, to the fullest extent permitted by Applicable
Law, irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or
guarantor.  Each Guarantor agrees that this guaranty may be enforced by the Bank
without the necessity at any time of resorting to or exhausting any security or
collateral and without the necessity at any time of having recourse to this
Agreement or any other Loan Document or any collateral, if any, hereafter
securing the Obligations or otherwise and each Guarantor hereby waives the right
to require the Bank to proceed against any other Guarantor or any other Person
(including a co-guarantor) or to require the Bank to pursue any other remedy or
enforce any other right.  Each Guarantor further agrees that it shall have no
right of subrogation, indemnity, reimbursement or contribution against any other
Guarantor (or any other guarantor of the Obligations) for amounts paid under
this guaranty until such time as the Bank has been paid in full, all commitments
under this Agreement have been terminated and no Person or Governmental
Authority shall have any right to request any return or reimbursement of funds
from the Bank in connection with monies received under this Agreement.  Each
Guarantor further agrees that nothing contained herein shall prevent the Bank
from suing in any jurisdiction on this Agreement or any other Loan Document or
foreclosing its security interest in or Lien on any collateral, if any, securing
the Obligations or from exercising any other rights available to it under this
Agreement or any instrument of security, if any, and the exercise of any of the
aforesaid rights and the completion of any foreclosure proceedings shall not
constitute a discharge of any Guarantor's obligations hereunder; it being the
purpose and intent of each Guarantor that its obligations hereunder shall be
absolute, independent and unconditional under any and all
circumstances.  Neither a Guarantor's obligations under this guaranty nor any
remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever (i) by an impairment, modification, change,
release or limitation of the liability of any other Guarantor, (ii) by reason of
the bankruptcy or insolvency of such other Guarantor, (iii) by reason of the
application of the laws of any foreign jurisdiction or (iv) by reason of the
location of such other Guarantor in any foreign jurisdiction.  Each Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Obligations and notice of or proof of reliance of by the Bank upon this
guaranty or acceptance of this guaranty.  The Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon this guaranty.  All
dealings between the Parent and the Guarantors, on the one hand, and the Bank,
on the other hand,

 
46

--------------------------------------------------------------------------------

 

likewise shall be conclusively presumed to have been had or consummated in
reliance upon this guaranty.


9.03  Modifications.  Each Guarantor agrees that (a) all or any part of the
security which hereafter may be held for the Obligations, if any, may be
exchanged, compromised or surrendered from time to time; (b) the Bank shall not
have any obligation to protect, perfect, secure or insure any such security
interests or Liens which hereafter may be held, if any, for the Obligations or
the properties subject thereto; (c) the time or place of payment of the
Obligations may be changed or extended, in whole or in part, to a time certain
or otherwise, and may be renewed or accelerated, in whole or in part; (d) the
Parent and any other party liable for payment under this Agreement may be
granted indulgences generally; (e) any of the provisions of this Agreement or
any other Loan Document may be modified, amended or waived; (f) any party
(including any co-guarantor) liable for the payment thereof may be granted
indulgences or be released; and (g) any deposit balance for the credit of the
Parent or any other party liable for the payment of the Obligations or liable
upon any security therefor may be released, in whole or in part, at, before or
after the stated, extended or accelerated maturity of the Obligations, all
without notice to or further assent by such Guarantor, which shall remain bound
thereon, notwithstanding any such exchange, compromise, surrender, extension,
renewal, acceleration, modification, indulgence or release.


9.04  Waiver of Rights.  Each Guarantor expressly waives to the fullest extent
permitted by applicable law: (a) notice of acceptance of this guaranty by the
Bank and of all Loans to the Parent by the Bank; (b) presentment and demand for
payment or performance of any of the Obligations; (c) protest and notice of
dishonor or of default (except as specifically required in this Agreement) with
respect to the Obligations or with respect to any security therefor; (d) notice
of the Bank obtaining, amending, substituting for, releasing, waiving or
modifying any Lien, if any, hereafter securing the Obligations, or the Bank's
subordinating, compromising, discharging or releasing such Liens, if any; (e)
all other notices to which the Parent might otherwise be entitled in connection
with the guaranty evidenced by this Article IX; and (f) demand for payment under
this guaranty.


9.05  Reinstatement.  The obligations of each Guarantor under this Article IX
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Bank on demand for all
reasonable costs and expenses (including, without limitation, reasonable fees
and expenses of counsel) incurred by the Bank in connection with such rescission
or restoration, including any such costs and expenses incurred in defending
against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.


9.06  Remedies.  Each Guarantor agrees that, as between such Guarantor, on the
one hand, and the Bank, on the other hand, the Obligations may be declared to be
forthwith due and payable as provided in Section 10.02 (and shall be deemed to
have become automatically due

 
47

--------------------------------------------------------------------------------

 

and payable in the circumstances provided in Section 10.02) notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
such Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or such Obligations
being deemed to have become automatically due and payable), such Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by such Guarantor.


9.07  Limitation of Guaranty.  Notwithstanding any provision to the contrary
contained herein, to the extent the obligations of BAX or Brink's in their
capacities as Guarantors shall be adjudicated to be invalid or unenforceable for
any reason (including, without limitation, because of any applicable state or
federal law relating to fraudulent conveyances or transfers) then the
obligations of such Guarantors hereunder shall be limited to the maximum amount
that is permissible under Applicable Law (whether federal or state and
including, without limitation, the Federal Bankruptcy Code (as now or
hereinafter in effect)).


9.08  Termination of Guaranty Upon Divestiture.  The obligations of any
Guarantor under this Article IX shall automatically terminate as to such
Guarantor upon any consolidation, merger, sale or other disposition made in
accordance with Section 8.03 as a result of which such Guarantor is no longer a
Subsidiary of the Parent, BAX or Brink's, as applicable, immediately after the
consummation of such transaction and any outstanding amounts owing in respect of
such obligations shall have been paid in full.


9.09  Guaranty of Payment. This guaranty is a guaranty of payment and not solely
of collection, is a continuing guaranty and, subject to Sections 9.01 and 9.07
above, shall apply to all Obligations whenever arising.




ARTICLE X
EVENTS OF DEFAULT


10.01  Event of Default.  Any of the following shall constitute an "Event of
Default":


(a)  Non-Payment.  Any Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, any Reimbursement Obligation, or
(ii) within three (3) business days after the same shall become due, any
interest, fee or any other amount payable hereunder or pursuant to any other
Loan Document to which such Borrower is a party;


(b)  Breach of Representation or Warranty.  Any representation or warranty by
any Borrower or any Guarantor made or deemed made herein or in any other Loan
Document, or which is contained in any certificate, document or financial or
other statement by any Borrower or any Guarantor, or any Responsible Officer,
furnished at any time under this Agreement, or in or under any other Loan
Document, shall prove to have been incorrect in any material respect on or as of
the date made or deemed made;

 
48

--------------------------------------------------------------------------------

 

(c)  Other Defaults.  Any Borrower or any Guarantor fails to perform or observe
any other term or covenant contained in this Agreement or any other Loan
Document, and such default shall continue unremedied for a period of 30 days
after the earlier of (i) the date upon which a Responsible Officer gives written
notice of such failure to the Bank or (ii) the date upon which written notice
thereof is given to the Parent by the Bank;


(d)  Insolvency; Voluntary Proceedings.  Any Guarantor or any Borrower (i)
ceases or fails to be solvent, or generally fails to pay, or admits in writing
its inability to pay, its debts as they become due, subject to applicable grace
periods, if any, whether at stated maturity or otherwise; (ii) voluntarily
ceases operations as a going concern; (iii) commences any Insolvency Proceeding
with respect to itself; or (iv) takes any action to effectuate or authorize any
of the foregoing;


(e)  Involuntary Proceedings.  (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Guarantor or any Borrower, or any writ, judgment,
warrant of attachment, execution or similar process, is issued or levied against
a substantial part of the property of any Guarantor, any Borrower or any of
their respective Subsidiaries, and any such proceeding or petition shall not be
dismissed, or such writ, judgment, warrant of attachment, execution or similar
process shall not be released, vacated or fully bonded within 60 days after
commencement, filing or levy; (ii) any Guarantor, any Borrower or any of their
respective Subsidiaries admits the material allegations of a petition against it
in any Insolvency Proceeding, or an order for relief (or similar order under the
laws of any jurisdiction other than the United States of America or a political
subdivision thereof) is ordered in any Insolvency Proceeding; or (iii) any
Guarantor, any Borrower or any of their respective Subsidiaries acquiesces in
the appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its property or business;


(f)  Monetary Judgments.  One or more final (non-interlocutory) and
nonappealable judgments, orders or decrees shall be entered against any
Borrower, any Guarantor or any of their respective Subsidiaries involving in the
aggregate a liability (not fully covered by insurance) as to any single or
related series of transactions, incidents or conditions that have a reasonable
likelihood of having a Material Adverse Effect (which, solely for the purposes
hereof, shall be deemed to mean at least $25,000,000) and the same shall remain
undischarged, unvacated and unstayed pending appeal for a period of 30 days
after the entry thereof;


(g)  Guarantor Defaults.  Any Guarantor shall fail in any material respect to
perform or observe any term, covenant or agreement herein; or the obligations of
any Guarantor under Article IX shall for any reason be partially (including with
respect to future advances) or wholly revoked or invalidated, or otherwise cease
to be in full force and effect, or any Guarantor or any other Person shall
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation under such Article; or

 
49

--------------------------------------------------------------------------------

 



(h)  Guarantor Cross-Acceleration.  There shall be any default under any
agreement or instrument evidencing or securing Debt of any Borrower or any
Guarantor (including, without limitation, Debt incurred under the Brinks' Credit
Agreement), if the effect of such default is to permit the holder or holders of
such Debt (or a trustee on its or their behalf) to cause, and such holder or
holders (or trustee) do cause, such Debt to become due prior to its stated
maturity, and the aggregate amount of such Debt so accelerated equals or
exceeds  $25,000,000 (or the equivalent thereof).


(i)  Payment Cross-Defaults.  Any Borrower or Guarantor shall default in the
payment when due, after giving effect to any grace period permitted from time to
time, of any Debt (including, without limitation, Debt incurred under the JPM
Credit Agreement) and the aggregate amount of such Debt is at least $25,000,000
(or the equivalent thereof).


(j)  Cross Default to Subsidiary Obligations.  Any Subsidiary shall default in
any payment obligation to the Bank or any branch or Affiliate thereof and any
such default shall continue beyond any period of grace applicable thereto and
the aggregate of all such defaulted payment obligations shall be equal to or
greater than $5,000,000, or any such Subsidiary shall be in material breach of
any agreement between any such Subsidiary and the Bank or any branch or
Affiliate thereof; and, in either event, either such condition shall continue to
exist 30 days after written notice thereof is given by the Bank to the Parent.


10.02  Remedies.  If any Event of Default occurs, the Bank may:


(a)  declare the Commitment to be terminated, whereupon the Commitment shall
forthwith be terminated;


(b)  declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder
(including all Reimbursement Obligations) or under any other Loan Document to be
immediately due and payable; without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;


(c)  exercise all rights and remedies available to it under the Loan Documents
or applicable law;


(d)  require the Borrowers to pay to the Bank in immediately available funds, in
the respective currencies of the applicable Letter of Credit Obligations, an
amount equal to the maximum amount then available to be drawn under all Letters
of Credit then outstanding, for deposit in a cash collateral account maintained
by the Bank, as security for the Letters of Credit then outstanding, and

 
50

--------------------------------------------------------------------------------

 

(e)  require the relevant Guarantors to deposit in  cash collateral accounts
maintained by the Bank amounts equal to any outstanding Obligations then
guaranteed by such Guarantors and remaining outstanding and unterminated in
accordance with Section 2.01(b)(ii).


provided, however, that upon the occurrence of any event specified in Sections
10.01(d) or Section 10.01(e) (in the case of Section 10.01(e)(i), upon the
expiration of the 60-day period mentioned therein), the Commitment shall
automatically terminate and the unpaid principal amount of all outstanding
Loans, Reimbursement Obligations and all interest and other amounts as aforesaid
shall automatically become due and payable without further act of the Bank.


10.03  Rights Not Exclusive.  The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.


ARTICLE XI
MISCELLANEOUS


11.01  Amendments and Waivers.  No amendment or waiver of any provision of this
Agreement or any other Loan Document to which any Borrower or any Guarantor is
party, and no consent with respect to any departure by any Borrower or any
Guarantor therefrom, shall be effective unless the same shall be in writing and
signed by the Bank, the Borrowers party thereto and the Guarantors, and then
such waiver shall be effective only in the specific instance and for the
specific purpose for which given.


11.02  Notices.


(a)  All notices, requests and other communications provided for hereunder shall
be in writing (including, unless the context expressly otherwise provides fax)
and mailed, sent by overnight delivery service or faxed, to the address or
number specified for notices to the applicable party set forth on Schedule
11.02; or to such other address as shall be designated by such party in a
written notice to the other parties.


(b)  All such notices, requests and other communications shall, when transmitted
by overnight delivery service or fax, be effective the day after delivered to
the overnight delivery service, when transmitted by fax with machine transmittal
confirmation or, if transmitted by mail, upon delivery, except that notices
pursuant to Article II or Article III shall not be effective until actually
received by the Bank.


(c)  The Borrowers acknowledge and agree that the Bank's agreement to receive
notices, requests and other communications by fax is solely for the convenience
and at the request of the Borrowers.  The Bank shall be entitled to rely on the
authority of any Person purporting to be a Person authorized by the applicable
Borrower to give such communications and the Bank shall not have any liability
to any Borrower or other

 
51

--------------------------------------------------------------------------------

 

Person on account of any action taken or not taken by the Bank in reliance upon
such fax communication.  The obligation of the Borrowers to repay the
Obligations shall not be affected in any way or to any extent by any failure by
the Bank to receive written confirmation of any fax communication or by the
receipt by the Bank of a confirmation which is at variance with the terms
understood by the Bank to be contained in the fax communication.


11.03  No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Bank, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof;  nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.


11.04  Costs and Expenses.  The Borrowers shall, whether or not the transactions
contemplated hereby shall be consummated:


(a)  pay or reimburse the Bank within five Business Days after demand (or on the
Effective Date to the extent provided in Section 5.01(e)) for all reasonable
costs and expenses incurred by the Bank in connection with the development,
preparation, delivery, administration and execution of, and any amendment,
supplement, waiver or modification to, this Agreement, any other Loan Document
and any other documents prepared in connection herewith or therewith, and the
consummation of the transactions contemplated hereby and thereby, including
reasonable counsel fees, incurred by the Bank with respect thereto; and


(b)  pay or reimburse the Bank within five Business Days after demand for all
reasonable costs and expenses incurred by it in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies (including in
connection with any "workout" or restructuring regarding the Obligations) under
this Agreement or any other Loan Document, including reasonable counsel fees
(including the allocated cost of staff counsel) incurred by the Bank.


11.05  Indemnities.  Whether or not the transactions contemplated hereby shall
be consummated:


(a)  The Borrowers shall pay, indemnify, and hold the Bank and each of its
officers, directors, employees, counsel, agents and attorneys-in-fact (each, an
"Indemnified Person") harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses or disbursements (including reasonable counsel fees, including
the allocated cost of staff counsel) of any kind or nature whatsoever with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement and any other Loan Document, or the transactions contemplated
hereby and thereby, and with respect to any investigation, litigation or
proceeding related to this Agreement, the Loans or the Letters of Credit, or the
use of the proceeds thereof, whether or not any Indemnified Person is a

 
52

--------------------------------------------------------------------------------

 

party thereto (all the foregoing, collectively, the "Indemnified Liabilities");
provided, no Borrower shall have any obligation hereunder to any Indemnified
Person with respect to Indemnified Liabilities arising from the or gross
negligence or willful misconduct of such Indemnified Person, and, provided,
further, no Borrower shall have any indemnity obligation  to the Bank under this
Section 11.05(a) with respect to Indemnified Liabilities arising as a result of
the failure of the Bank to make an Advance notwithstanding the full satisfaction
of the conditions precedent contained in Section 5.02.


(b)  The obligations in this Section 11.05 shall survive payment of all other
Obligations.  At the election of the Borrowers, one or more Borrowers shall
defend such Indemnified Person using legal counsel satisfactory to such
Indemnified Person in such Person's sole discretion, at the sole cost and
expense of the Borrowers, provided that no conflict between the interests of the
Bank and such Borrowers exists with respect to the Indemnified Liabilities, and
provided, further that no Borrower may settle any Indemnified Liability without
the Bank's consent (which consent shall not be unreasonably withheld or
delayed).  All amounts owing under this Section 11.05 shall be paid within 30
days after demand.


(c)  If any sum due from a Credit Party under this Agreement or another Loan
Document or under any order or judgment given or made in relation hereto or
thereto has to be converted from the currency (the "first currency") in which
the same is payable hereunder or thereunder or under such order or judgment into
another currency (the "second currency") for the purpose of (i) making or filing
a claim or proof against such Credit Party with any Governmental Authority or in
any court or tribunal or (ii) enforcing any order or judgment given or made in
relation hereto, such Borrower shall indemnify and hold harmless each of the
Persons to whom such sum is due from and against any loss actually suffered as a
result of any discrepancy between (a) the rate of exchange used to convert the
amount in question from the first currency into the second currency and (b) the
rate or rates of exchange at which such Person, acting in good faith in a
commercially reasonable manner, purchased the first currency with the second
currency after receipt of a sum paid to it in the second currency in
satisfaction, in whole or in part, of any such order, judgment, claim or
proof.  The foregoing indemnity shall constitute a separate obligation of each
Credit Party distinct from its other obligations hereunder and shall survive the
giving or making of any judgment or order in relation to all or any of such
other obligations.


11.06  Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no Borrower nor any Guarantor may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Bank and any assignment by the Bank must be in compliance
with Section 11.07.


11.07  Assignments.  The Bank, with the prior written consent of the Parent, may
at any time assign and delegate to one or more Persons (each an "Assignee") all,
or any ratable part of all, of the Advances, the Commitment and the other rights
and obligations of the Bank

 
53

--------------------------------------------------------------------------------

 

hereunder; provided, however, that the Borrowers may continue to deal solely and
directly with the Bank in connection with the interest so assigned to an
Assignee until written notice of such assignment, together with payment
instructions, addresses and related information with respect to the Assignee,
shall have been given to the Borrowers by the Bank and the Assignee.


11.08  Confidentiality.  The Bank agrees to take normal and reasonable
precautions and exercise due care to maintain the confidentiality of all
non-public information provided to it by any Guarantor, any Borrower or any of
their respective Subsidiaries, in connection with this Agreement or any other
Loan Document, and neither it nor any of its Affiliates shall use any such
information for any purpose or in any manner other than pursuant to the terms
contemplated by this Agreement, except to the extent such information (i) was or
becomes generally available to the public other than as a result of a disclosure
by the Bank, or (ii) was or becomes available on a non-confidential basis from a
source other than a Guarantor or a Borrower, provided that such source is not
bound by a confidentiality agreement with such Guarantor or such Borrower to the
knowledge of the Bank; provided further, however that the Bank may disclose such
information (A) at the request or pursuant to any requirement of any
Governmental Authority to which the Bank is subject or in connection with an
examination of the Bank by any such authority; (B) pursuant to subpoena or other
court process; (C) when required to do so in accordance with the provisions of
any applicable Requirement of Law; and (D) to the Bank's independent auditors
and other professional advisors.  Notwithstanding the foregoing, the Borrowers
and the Guarantors  authorize the Bank to disclose to any Assignee, and to any
prospective Assignee, such financial and other information in the Bank's
possession concerning the Guarantors, the Borrowers or their respective
Subsidiaries which has been delivered to the Bank pursuant to this Agreement or
which has been delivered to the Bank by a Guarantor, a Borrower, or any of their
respective Subsidiaries in connection with the Bank's credit evaluation of the
Guarantors and the Borrowers prior to entering into, or upon review or renewal
of, this Agreement; provided that, unless otherwise agreed by the Guarantors and
the Borrowers, such Assignee or prospective Assignee agrees in writing to the
Bank to keep such information confidential to the same extent required of the
Bank hereunder.


11.09  Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement in any number of separate counterparts, each of which,
when so executed, shall be deemed an original, and all of said counterparts
taken together shall be deemed to constitute but one and the same instrument.


11.10  Severability.  The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.


11.11  Governing Law and Jurisdiction.


(a)  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 
54

--------------------------------------------------------------------------------

 



(b)  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE IN PERSONAM JURISDICTION OF THOSE COURTS.  EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.  EACH OF THE PARTIES HERETO
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW OR BY REGISTERED OR CERTIFIED
MAIL TO SUCH PARTY'S ADDRESS FOR NOTICES PURSUANT TO SECTION 11.02.


11.12  Waiver of Jury Trial.  EACH OF THE PARTIES HERETO WAIVES ITS RIGHTS TO A
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  EACH OF THE
PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY ARE WAIVED BY OPERATION OF
THIS SECTION 11.12 AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH
SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.  THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


11.13  Entire Agreement.  This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding between the
Borrowers, the Guarantors and the Bank, and supersedes all prior or
contemporaneous agreements and understandings of such Persons, oral or written,
relating to the subject matter hereof and thereof, except that (i) the 2002
Facility shall continue in effect pursuant to its terms until the Effective
Date, and  (ii) that certain $20,000,000 uncommitted credit facility extended by
the Bank to various subsidiaries of the Parent is hereby acknowledged to be
separate and apart and shall not be affected in any way by this Agreement.
 
11.14  USA Patriot Act.  The Bank hereby notifies each Borrower that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26,
 
 
 
55

--------------------------------------------------------------------------------

 

2001)), it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow the Bank to identify each Borrower in
accordance with said Act.
 
11.15  Termination of Commitments under 2002 Facility.  Each of the signatories
hereto that is also a party to the 2002 Facility hereby agrees that, as of the
Effective Date, the commitment to extend credit under the 2002 Facility will be
terminated automatically.  The provisions of Section 9.05 under the 2002
Facility shall survive and remain in full force and effect regardless of the
termination of the 2002 Facility or any provision hereof.  This Agreement
constitutes notice thereof and pursuant hereto the requirement contained in
Section 2.04(a) of the 2002 Facility that three Business Days’ (as defined
therein) notice of the termination of such commitments be given to the Bank is
waived.

 
56

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in New York by their proper and duly authorized officers
as of the day and year first above written.


BORROWERS


THE BRINK'S COMPANY




By:    / s / James B. Hartough      
     Name:   James B. Hartough
Title:      Vice President - Corporate Finance
and Treasurer
 


BAX GLOBAL INC.




By:         / s / James B. Hartough           
Name:  James B. Hartough
Title:    Treasurer and Assistant Secretary




BRINK'S, INCORPORATED




By:       / s / James B. Hartough            
Name:  James B. Hartough
Title:    Treasurer

 
57

--------------------------------------------------------------------------------

 

GUARANTORS:


THE BRINK'S COMPANY
a Virginia corporation


By:        /s/ James B. Hartough        
Name:  James B. Hartough
Title:    Vice President - Corporate Finance
 and Treasurer


Notice Address:       The Brink’s Company
1801 Bayberry Court
P.O. Box 18100
Richmond, VA 23226
Attn:  James B. Hartough




BAX GLOBAL INC.
a Delaware corporation


By:        /s/ James B. Hartough        
Name:  James B. Hartough
Title:    Treasurer and Assistant Secretary


Notice Address:       BAX Global Inc.
1801 Bayberry Court
P.O. Box 18100
Richmond, VA 23226
Attn:  James B. Hartough




BRINK'S, INCORPORATED
a Delaware corporation


By:        /s/ James B. Hartough        
Name:  James B. Hartough
Title:    Treasurer


Notice Address:       Brink’s, Incorporated
1801 Bayberry Court
P.O. Box 18100
Richmond, VA 23226
Attn:  James B. Hartough




 
58

--------------------------------------------------------------------------------

 
BANK


ABN AMRO BANK N.V.


By:       /s/ Eric Oppenheimer          
Name:  Eric Oppenheimer
Title:    Director


By:            /s/ Kevin LeGallo            
Name:  Kevin LeGallo
Title:   Assistant Vice President



 
 

--------------------------------------------------------------------------------

 

SCHEDULE A-1
SUBSIDIARIES OF BAX


SUBSIDIARIES OF BAX GLOBAL INC.
AS OF JUNE 17, 2005


(Percentage of Voting Securities 100% unless otherwise noted)



 
Jurisdiction
Company
of Incorporation
   
BAX Global Inc.
Delaware
BAXAIR Inc.
Delaware
Air Transport International Limited Liability Company (“ATI”)
 
  (BAX 99%, BAXAIR 1%)
Nevada
BAX Global International Inc. (“BAXI”)
Delaware
Burlington Air Express (Brazil) Inc.
Delaware
Burlington Air Express (Dubai) Inc.
Delaware
Burlington Air Express Services Inc.
Delaware
Burlington Network Inc.
Delaware
BAX Global (Argentina) S.R.L.
Argentina
BAX Global Holdings Pty. Ltd. (nominal interest held by BAX Global Inc.)
Australia
BAX Global (Aust.) Pty. Ltd.
Australia
A.F.C.A.B. Pty Ltd (11%)
Australia
BAX Global Cartage Pty. Limited
Australia
BAX Global do Brasil Ltda.
Brazil
BAX Global (Canada) Ltd.
Canada
797726 Ontario Inc.
Canada
BAX Global Services Chile Limitada
Chile
Xiamen BAX Global Warehousing Co. Ltd.
China
BAX Global A/S
Denmark
BAX Global SAS
France
BAX Global GmbH
Germany
BAX Global GmbH
Austria
BAX Global Kft.
Hungary
BAX Global Limited (“BAX HK”)
Hong Kong
BAX Global Logistics Ltd.
Macau
BAX Global (China) CO., LTD.
China
BAX Global Freight Forwarding (Guangzhou) Company Limited
China
BAX Global Warehousing (Suzhou) Co. Ltd. (75%)
China
Indian Enterprises Inc.
Delaware
Indian Associates Inc.
Delaware
BAX Global India Limited (65%, BAXI 35%)
India
BAX Express Limited
Ireland
BAX Global (Israel) Ltd.
Israel
BAX Global S.r.l.
Italy
CSC Customs and Management Services S.r.l.
Italy
BAX Global Japan K.K.
Japan
BAX Global Korea Co. Ltd. (51%)
South Korea
BAX Global (Malaysia) Sdn. Bhd.
Malaysia
BAX Global Logistics Sdn. Bhd. (40%, nominal interest
 
  held by BAX Global Inc.)
Malaysia
BAX Global, S.A. de C.V.
Mexico
BAX Global Networks B.V.
Netherlands
BAX Global B.V.
Netherlands
BAX Global N.V./S.A.
Belgium

 
 
 
A-1-1

--------------------------------------------------------------------------------

 
 

  Jurisdiction  Company of Incorporation    
BAX Global Pte Ltd.
Singapore
BAX Global Logistics Holding B.V.
Netherlands
BAX Global Logistics B.V.
Netherlands
Logicenter, B.V.
Netherlands
Chip Electronic Services B.V. (50%)
Netherlands
BAX Global (N.Z.) Ltd.
New Zealand
BAX Global (Peru) S.R.L.
Peru
BAX Global, Inc.
Philippines
BAX Holdings, Inc. (60%, 40% BAXI)
Philippines
Burlington-Transmaso Air Express Lda. (50%)
Portugal
BAX Global Transitarios Ltda. (nominal interest held by BAX Global Inc.)
Portugal
Continental Freight (Pty) Ltd.
South Africa
BAX Global (Proprietary) Limited
South Africa
Traco Freight (Pty) Ltd.
South Africa
BAX Global S.A.
Spain
BAX Global Holdings S.L.
Spain
BAX Global Logistics (Shanghai) Co., Ltd.
China
BAX Global Logistics (Shenzhen) Co., Ltd.
China
BAX Glboal (Xiamen) Warehousing CO., LTD
China
Pittston International Finance Company, Ltd.
Ireland
BAX Global (UK) Limited
U.K.
Alltransport Holdings Limited
U.K.
Alltransport International Group Limited
U.K.
Alltransport Warehousing Limited
U.K.
BAX Global Limited
U.K.
BAX Global Ocean Services Limited
U.K.
WTC Air Freight (U.K.) Limited
U.K.
BAX Logistics Limited
U.K.
BAX Logistics International, Inc.
Philippines
BAX Global spol. s.r.o. (20%, 80% BAX Global Holdings S.L.)
Czech Republic
BAX Global EPE Transportation-Freight Forwarding &
 
  Logistics Solutions (.0016%, 99.9984% BAX Global Holdings
 
  S.L.)
Greece
BAX Global Aktiebolag
Sweden
BAX Global AG
Switzerland
BAX Global (Taiwan) Ltd.
Taiwan
BAX Global (Thailand) Limited
Thailand
BAX Funding Corporation
California
Burlington Airline Express Inc.
Delaware
Burlington Land Trading Inc.
Delaware
Highway Merchandise Express, Inc.
California
WTC Airlines, Inc.
Delaware
WTC SUB
California

 


NOTE:  Subsidiaries that are not majority owned do not constitute “Subsidiaries”
for the purposes of this Schedule.  They have been left on the Schedule so as to
make the ownership structure clear.
 
 
A-1-2

--------------------------------------------------------------------------------

 
SCHEDULE A-2
SUBSIDIARIES OF BRINK’S


SUBSIDIARIES OF BRINK’S, INCORPORATED
AS OF JUNE 17, 2005


(Percentage of Voting Securities 100% unless otherwise noted)
 

 
Jurisdiction
Company
of Incorporation
   
Brink’s, Incorporated (“BI”)
Delaware
Brellis Partners, L.P. (50% Partnership BI)
Virginia
Brink’s Antigua Ltd. (47%)
Antigua
Brink’s Express Company
Illinois
Security Services (Brink’s Jordan) Company Ltd. (45%)
Jordan
Brink’s (Liberia) Inc. (98.04%)
Liberia
Servicio Pan Americano de Proteccion S.A. (“Serpaprosa”) (20% by Trust,
 
BI is Settlor of Trust)
Mexico
Canamex (51% Serpaprosa)
Mexico
Inmobiliaria, A.J., S.A. de C.V. (99.9% Serpaprosa)
Mexico
Productos Pan Americanos de Proteccion, S.A. de C.V. (99.9% Serpaprosa)
Mexico
Operadora Especializada de Transportes, S.A. de C.V.
Mexico
Procesos Integrales en Distribucion y Logistica, S.A. de C.V.
Mexico
  (99.9% Serpaprosa)
 
Brink’s St. Lucia Ltd. (26.3%)
St. Lucia
Brink’s Security International, Inc. (“BSI”)
Delaware
Brink’s Brokerage Company, Inc.
Delaware
Brink’s C.l.S., Inc.
Delaware
Brink’s Global Services USA, Inc.
Delaware
Brink’s Global Services International, Inc.
Delaware
Brink’s Global Services KL, Inc.
Delaware
Brink’s International Management Group, Inc.
Delaware
Brink’s Network, Incorporated
Delaware
Brink’s Vietnam, Incorporated
Delaware
Brink’s Philippines, Inc.
Delaware
Brink’s Argentina S.A. (BI 4.3%)
Argentina
Brink’s Asia Pacific Limited (99%, BI 1%)
Hong Kong
Brink’s Asia Pacific Pty Ltd.
Australia
Brink’s Australia Pty. Limited
Australia
A.C.N. 081 163 108 Pty Ltd.
Australia
Brink’s Europe N.V.
Belgium
Brink’s Belgium S.A.
Belgium
Cavalier Insurance Company, Ltd.
Bermuda
Brink’s Bolivia S.A. (99.9462%)
Bolivia
Brink’s Global Services FZE
Dubai (UAE)
Brink’s EMEA SAS
France
Brink’s France S.A. (99.98%)
France
GIE Armonia
France
Brink’s Antilles Guyanne, SARL (nominal interest
 
  held by Brink’s Evolution)
Guadeloupe
Brink’s Controle Securite, SARL (nominal interest
 
  held by Brink’s Evolution)
France
Brink’s Controle Securite Reunion, SARL (nominal
 
  interest held by Brink’s Evolution)
St. Denis

 
 
A-2-1

--------------------------------------------------------------------------------

 
 

  Jurisdiction  Company of Incorporation    
Brink’s Evolution, SARL (nominal interest held by
 
  Brink’s Guard)
France
Brink’s Formation, SARL (nominal interest
 
  held by Brink’s Evolution)
France
Brink’s Guard, SARL (nominal interest
 
  held by Brink’s Evolution)
France
Brink’s Services, SARL (nominal interest
 
  held by Brink’s Evolution)
France
Assistance Securite Aeroportuaire SARL (nominal interest
 
  held by Brink’s Evolution)
France
Brink’s Maroc (65%)
Morocco
Brink’s Protection Privee SA
France
Brink’s Reunion SARL (nominal interest
 
  held by Brink’s Evolution)
St. Denis
Brink’s Recherche et Developpement  (nominal interest
 
  held by Brink’s Guard)
France
Protecval SARL
France
O.T.G.S., S.A.S.
France
Marteenval, NV
Neth.  Antilles
Brink’s Beteiligungsgesellschaft mbH (“BBmbH”) (BI 1%)
Germany
Brink’s Verwaltungsgesellschaft mbH (“BVmbH”) (99.9%)
Germany
Brink’s Deutschland GMBH (BBmbH 99.9%, BVmbH .1%)
Germany
Brink’s Sicherheit GmbH
Germany
Security Consulting & Services GmbH
Germany
Brink’s Far East Limited (99.99% BI .01%)
Hong Kong
Brink’s Arya India Private Limited (40%)
India
Brink’s Allied Ltd. (50%, 50% BIHAG)
Ireland
Brink’s Ireland Ltd.
Ireland
Allied Couriers Ltd.
Ireland
Brink’s-Team 3 Limited (99.9%)
Ireland
Brink’s Holdings Limited
Israel
Brink’s Israel, Ltd. (70%)
Israel
Courier Services, Ltd. (99.9%)
Israel
Brink’s Diamond & Jewellery Services (International) (1993) Ltd.
 
  (99.9% BI.1%)
Israel
Brink’s Global Services, S.r.l.
Italy
Brink’s Japan Limited
Japan
Brink’s Luxembourg SA (99.99%)
Luxembourg
Securicor Luxembourg S.A. (99.99%)
Luxembourg
Securicor Services S.a.r.l.
Italy
Brink’s Global Services, S.A. de C.V. (98%, BI owns 2%)
Mexico
Brink’s International, C.V. (BSI is General Partner)
Netherlands
Brink’s Chile S.A. (73.95% beneficial owner)
Chile
Brink’s de Colombia, S.A. (58% beneficial owner)
Colombia
Domesa de Colombia S.A. (69.99%, 30% Bolivar Business)
Colombia
Procesos & Canje S.A. (49.99%)
Colombia
Brink’s Canada Holdings, B.V. (“BCH”)
Netherlands
Brink’s Canada Limited
Canada
Brink’s Security Company, Limited
Canada
Brink’s-Team 3, B.V. (60%)
Netherlands
Centro Americana de Inversiones Balboa C.A. (beneficial owner)
Panama
Hermes Transporte Blindados S.A. (31.04%, 4.9% BI)
Peru
Brink’s Dutch Holdings, B.V.
Netherlands
Brink’s Hellenic Holdings, B.V. (“BHH”)
Netherlands
Athena Marathon Holdings, B.V. (“AMH”)
Netherlands

 
 
A-2-2

--------------------------------------------------------------------------------

 
 

  Jurisdiction  Company of Incorporation    
Apollo Acropolis Holdings, B.V. (“AAH”)
Netherlands
Hermes Delphi Holdings, B.V, (“HDH”)
Netherlands
Zeus Oedipus Holdings, B.V. (“ZOH”)
Netherlands
Hellenic Brink’s Commercial Societe Anonyme of
 
  Provision of Services of Information Technology
 
  (“Hellenic Brink’s”)
 
  (20% each BHH, AMH, AAH, HDH, ZOH)
Greece
Hermes Security S.A. (97%)
Greece
Hermes Avsec S.A.
Greece
Airsec Services S.A. (52%)
Greece
S.A. of Provision of Services in
 
  Transportation d/b/a/ Brink’s Hermes
 
  (68% Hellenic Brink’s, 32% Hermes Security)
Greece
Hellenic Reception and Processing Centre of
 
  Electronic Signals – Private Firm d/b/a Hellenic
 
  Central Station (10%)
Greece
Brink’s C.L. Polska Sp.zo.o
Poland
Securitas Hungaria Vagyonvedelmi Rt (94.28%, 5.72% BCH)
Hungary
Brink’s C.L. CR, s.r.o. (99%, 1% BCH)
Czech Republic
Servicio Pan Americano de Proteccion CA (60.98% beneficial owner)
Venezuela
Aeropanamericano, C.A.
Venezuela
Aero Sky Panama S.A.
 
Artes Graficas Avanzadas 98, C.A.
Venezuela
Blindados del Zulia Occidente, C.A.
Venezuela
Blindados de Oriente, S.A.
Venezuela
Blindados Panamericanos, S.A.
Venezuela
Blindados Centro Occidente, S.A.
Venezuela
Bolivar Business, S.A.
Panama
Domesa Courier Corporation
Florida
Panamerican Protective Service Sint Maarten, N.V.
Neth.  Antilles
Pan American Protective Service, Inc.
Florida
Radio Llamadas Panama, S.A.
Panama
Servicio Panamericano de Proteccion Curacao, N.V.
Neth.  Antilles
Domesa Curacao, N.V.
Neth.  Antilles
Domesa Aruba, N.V.
Aruba
Servicio Panamericano de Vigilancia Curacao, N.V.
Neth  Antilles
Documentos Mercantilles S.A.
Venezuela
Instituto Panamericano C.A.
Venezuela
Intergraficas Panama S.A.
 
Panamericana de Vigilancia, S.A.
Venezuela
Transportes Expresos, C.A.
Venezuela
Brink’s Panama S.A. (49%)
Panama
Inmobiliaria Brink’s Panama S.A. (49%)
Panama
Brink's Poland S.p.zo.o. (BI owns 1%)
Poland
Brink’s Puerto Rico, Inc.
Puerto Rico
Brink’s International Holdings AG (“BIHAG”)
 
  (99.82%, BGS USA .11%, BI .06%)
Switzerland
Brink’s Switzerland AG
Switzerland
Brink’s Diamond & Jewelry Services BVBA
Belgium
Transpar – Brink’s ATM Ltda.
Brazil
Brink’s Valores Agregados Ltda.
Brazil
Brinks Seguranca e Transporte de Valores Ltda.
Brazil
TGV Transportadora de Valores e Vigilancia Ltda.
Brazil

 
 
A-2-3

--------------------------------------------------------------------------------

 
 

  Jurisdiction  Company of Incorporation    
BVA-Brink’s Valores Agregados Ltda.
Brazil
Brink’s Hong Kong Limited (90%)
Hong Kong
Brink’s Global Services Korea Limited (80%)
Korea
Brink’s Nederland B.V.
Netherlands
Brink’s Geldverwerking B.V.
Netherlands
Brink’s Singapore Pte. Ltd.
Singapore
Brink’s (Southern Africa) (Proprietary) Ltd.
South Africa
Brink’s Taiwan Security Limited
Taiwan
Brink’s (Thailand) Limited (40%)
Thailand
Brink’s Guvenlik Hizmetleri Anonim Sirketi (96%)
Turkey
Brink’s Europe Ltd. (U.K.) (BI owns nominal share)
U.K.
Brink’s (UK) Limited (“Brink’s UK”) (BI owns nominal share)
U.K.
Brink’s Commercial Services Ltd. (BSI owns nominal share)
U.K.
Brink’s Diamond & Jewellery Services Ltd. (BSI owns nominal share)
U.K.
Brink’s Limited (BSI owns nominal share)
U.K.
Brink’s (Scotland) Limited
U.K.
Brink’s Limited (Bahrain) EC (99.67%)
Bahrain
Brink’s Security Limited (Brink’s UK owns nominal share)
U.K.
Quarrycast Commercial Limited (Brink’s UK 50%)
U.K.
Brink’s Global Services, Ltd.
U.K.







NOTE:  Subsidiaries that are not majority owned do not constitute “Subsidiaries”
for the purposes of this Schedule.  They have been left on the Schedule so as to
make the ownership structure clear.
 
 

 
 
A-2-4

--------------------------------------------------------------------------------

 

SCHEDULE A-3
UNRESTRICTED SUBSIDIARIES




Servicio Pan Americano de Proteccion C.A.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 



 
A-3

--------------------------------------------------------------------------------

 

SCHEDULE B-1
COVERED SUBSIDIARIES AND ALLOCATIONS


ABN AMRO BANK
COVERED SUBSIDIARIES AND ALLOCATIONS
AS OF THE EFFECTIVE DATE
 

 Covered Subsidiaries of Brink's and Bax       Legal Name
 
 
 
Descriptive Name
 
Approved
Currency
 
 
Amount
 
 
USD
Equivalent
BAX Global India Limited
BAX India
INR
200,000,000
$4,599,287
BAX Global S.A.
BAX Spain
EUR
1,541,923
$1,866,960
BAX Global B.V.
BAX Netherlands
EUR
1,700,000
$2,058,360
BAX Global N.V./S.A.
BAX Belgium
EUR
2,050,000
$2,482,140
BAX Global GmbH
BAX Germany
EUR
2,556,459
$3,095,361
BAX Global S.A.S.
BAX France
EUR
3,064,225
$3,710,164
Brink's Nederland B.V.
Brink's Netherlands
EUR
1,000,000
$1,210,800
Brink's Singapore Pte. Ltd.
Brink's Singapore
SGD
1,250,000
$741,576
BAX Global (Thailand) Limited
BAX Thailand
THB
20,000,000
$483,910
BAX Global, Inc.
BAX Philippines
USD
1,000,000
$1,000,000
Brink's Hong Kong Ltd.
Brink's Hong Kong
HKD
3,000,000
$386,051
BAX Global Aktiebolag
BAX Sweden
SEK
650,000
$83,225
BAX Global, Ltd. (Taiwan)
BAX Taiwan
USD
1,500,000
$1,500,000
Brink's Seguranca e Transporte de Valores Ltda.
Brink's Brazil
BRL
17,800,000
$7,631,297
BAX Global do Brasil LTDA
BAX Brazil
BRL
650,000
$278,671
Brink's - Team 3, B.V.
Brink's Team 3
EUR
850,000
$702,015
Brink's CL Polska sp z o.o.
Brink's Poland
PLN
4,500,000
$1,347,507
Brink's Singapore Pte. Ltd.
Brink's Singapore
MYR
1,900,000
$500,000
Total USD AMOUNT OF THE ALLOCATIONS
n/a
$33,677,323


 
Note:
The Brink's Poland allocation is currently under the uncommitted facility.  It
is to be moved under the new committed facility upon closing.


 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE B-2
LETTERS OF CREDIT
 
Account Party
L/C Number
Approved Currency
Amount
USD Equivalent
Beneficiary
BRINK'S
S828415
USD
100,000
$100,000
International Air Transport Assoc. (IATA)
BRINK'S
S829750
HKD
250,000
32,171
Cathay Pacific Airways Ltd.
BRINK'S
S833180
ZAR
25,000,000
3,759,681
ABN Amro Johannesburg
BAX
S838989
USD
97,000
97,000
ABN Amro Sao Paulo
BAX
S846975
USD
25,000
25,000
ABN Amro Buenos Aires
BAX
S862375
EUR
700,000
847,560
ABN Amro Paris
BAX
S818830
USD
4,000,000
4,000,000
J P Morgan - Trustee
BAX
S818864
USD
360,000
360,000
Defense Finance & Acctg. Services
BAX
S829199
USD
25,000
25,000
General Electric Capital Corp.
BAX
S829200
USD
25,000
25,000
General Electric Capital Corp.
BAX
S818834
USD
47,100
47,100
City of Chicago
BAX
S818833
USD
49,751
49,751
San Diego County Regional Airport Authority
BAX
S818831
USD
30,000
30,000
Susquehanna Airport Authority
BAX
S818832
USD
17,775
17,775
Metropolitan Nashville Airport
BAX
S818865
USD
36,583
36,583
City of Los Angeles
           
TOTAL USD AMOUNT OF LETTER OF CREDIT OBLIGATIONS
$9,452,621
 

 
 

 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
